Case: 19-14552   Date Filed: 04/29/2020   Page: 1 of 95



                                                                     [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14552
                       ________________________

                D.C. Docket No. 4:18-cv-00262-MW-CAS



NANCY CAROLA JACOBSON,
TERENCE FLEMING, et al.,

                                                           Plaintiffs-Appellees,

                                  versus

FLORIDA SECRETARY OF STATE,
NATIONAL REPUBLICAN SENATORIAL COMMITTEE, et al.,

                                                       Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (April 29, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and LUCK, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:
              Case: 19-14552     Date Filed: 04/29/2020    Page: 2 of 95



       This appeal requires us to decide whether several voters and organizations

have standing to challenge a law that governs the order in which candidates appear

on the ballot in Florida’s general elections. The law provides that candidates of the

party that won the last gubernatorial election shall appear first for each office on

the ballot and that candidates of the second-place party shall appear second.

Several Democratic voters and organizations sued the Florida Secretary of State to

enjoin enforcement of the law. They alleged that the law violates their rights under

the First and Fourteenth Amendments because candidates who appear first on the

ballot—in recent years, Republicans—enjoy a “windfall vote” from a small

number of voters who select the first candidate on a ballot solely because of that

candidate’s position of primacy. After a bench trial, the district court permanently

enjoined the Secretary—and the 67 county Supervisors of Elections, none of whom

were made parties to this lawsuit—from preparing ballots in accordance with the

law.

       We hold that the voters and organizations lack standing to sue the Secretary.

None of them proved an injury in fact. And any injury they might suffer is neither

fairly traceable to the Secretary nor redressable by a judgment against her because

she does not enforce the challenged law. Instead, the Supervisors—county officials

independent of the Secretary—are responsible for placing candidates on the ballot

in the order the law prescribes. The district court lacked authority to enjoin those


                                           2
               Case: 19-14552    Date Filed: 04/29/2020    Page: 3 of 95



officials in this suit, so it was powerless to provide redress. Because the voters and

organizations lack standing, we vacate and remand with instructions to dismiss for

lack of justiciability.

                                I. BACKGROUND

       As part of a comprehensive revision to the election code, the Florida

Legislature enacted a statute in 1951 that governs the order in which candidates

appear on the ballot in general elections. 1951 Fla. Laws 871 (originally codified at

Fla. Stat. § 101.151(4) (1951)). The statute requires the candidate of the party that

won the last gubernatorial election to appear first beneath each office listed on the

ballot, with the candidate of the second-place party appearing second. Fla. Stat.

§ 101.151(3)(a). In the nearly 70 years since its enactment, the statute has placed

Democrats first on the ballot in 20 general elections and Republicans first in 14,

including the 10 most recent general elections.

       In 2018, three voters and six organizations that support the Democratic Party

filed a complaint against the Florida Secretary of State to enjoin enforcement of the

statute. They alleged that, because of “position bias,” the statute confers “an unfair

electoral advantage” on Republicans, who have held the Governorship for the past

20 years and whose candidates have appeared first on the ballot during that time.

Position bias, or the “primacy effect,” refers to the phenomenon that a small

number of voters select the candidate who is listed first for an office on the ballot


                                           3
              Case: 19-14552     Date Filed: 04/29/2020    Page: 4 of 95



solely because of the candidate’s position. In close elections, the complaint

alleged, the primacy effect can give Republican candidates the “bump” needed to

secure victory. By awarding the benefits of the primacy effect entirely to

Republican candidates in recent years, the voters and organizations argued that the

statute violates their rights under the First and Fourteenth Amendments as

interpreted in Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v.

Takushi, 504 U.S. 428 (1992).

      Shortly after the voters and organizations filed their complaint, the National

Republican Senatorial Committee and Republican Governors Association moved

to intervene as defendants. See Fed. R. Civ. P. 24(b). The district court granted the

motion. The Republican intervenors joined the Secretary in defending the

challenged law as constitutional and opposing the relief the voters and

organizations sought.

      At a bench trial, the voters and organizations presented the testimony of

three expert witnesses. Jon Krosnick, a professor at Stanford University, reviewed

the academic literature and testified that the existence of the primacy effect is well-

established by academic studies of elections. Based on his regression analyses of

past Florida elections, Krosnick testified that candidates listed first on Florida

ballots have historically gained an average advantage of about five percentage

points. Jonathan Rodden, also a professor at Stanford University, testified about


                                           4
              Case: 19-14552      Date Filed: 04/29/2020    Page: 5 of 95



the primacy effect in down-ballot races. Rodden testified that the primacy effect is

more pronounced in down-ballot races, where voters often have less information

about the candidates, than in top-of-ticket races. And Paul Herrnson, a professor at

the University of Connecticut, testified about how ballot order contributes to

“proximity error.” Herrnson testified that when voters make proximity errors—that

is, accidentally select the candidate listed before or after the one they mean to

select—the second-listed candidate is especially disadvantaged in races with more

than two candidates. The reason for this disadvantage, Herrnson explained, is that

voters who intend to select the first or last candidate in a list can err in only one

direction, but voters who intend to select the second candidate can err in either

direction.

      The Secretary and the Republican intervenors presented the testimony of an

expert witness, several election officials, and a corporate representative for one of

Florida’s election machine vendors. Michael Barber, a professor at Brigham

Young University, critiqued Krosnick’s methods and testified that Krosnick’s

estimate of an average five-percent primacy effect was not valid. Maria Matthews,

Director of the Florida Division of Elections, and several county Supervisors of

Elections testified about the state interests the challenged law serves. They

explained that the statute helps prevent voter confusion, allows voters to more

quickly find their preferred candidate or party for a particular office, promotes


                                            5
              Case: 19-14552      Date Filed: 04/29/2020    Page: 6 of 95



uniformity in administering elections across Florida’s 67 counties and over 6,000

precincts, and helps limit errors in ballot layout. Matthews and the Supervisors also

testified about the logistical difficulties of implementing the voters’ and

organizations’ requested relief, such as rotating the names of Democratic and

Republican candidates between counties or between voting precincts within a

county. And a corporate representative for an election machine vendor testified

that he did not know whether the election machines could rotate Democratic and

Republican candidates between the top two ballot positions and that it could take

up to a year for the company to take the steps necessary for rotating candidate

names.

      After trial, the district court entered a final order. It rejected the Secretary’s

and intervenors’ arguments that the lawsuit presented a nonjusticiable political

question and that the voters and organizations lacked standing. And on the merits,

it ruled that Florida’s method of ordering candidates on the ballot is

unconstitutional.

      The district court ruled that both the voters and the organizations proved

Article III standing. It reasoned that an “impact on the right to vote” is “common to

all election laws,” so the voters necessarily had an injury in fact. It also concluded

that the organizations were injured because they spent resources to combat the

primacy effect and because some unidentified voters who were members of the


                                           6
              Case: 19-14552      Date Filed: 04/29/2020    Page: 7 of 95



organizations would be harmed by the primacy effect. The district court did not

squarely address whether any injury from ballot order is traceable to the Secretary,

but it reasoned that the Secretary is responsible for ballot order because she is

Florida’s “chief election officer.” And although Florida law tasks the nonparty

Supervisors with placing candidates on the ballot in the correct order, Fla. Stat.

§ 99.121, the district court ruled that relief against the Secretary could redress the

voters’ and organizations’ injuries.

      On the merits, the district court ruled that the law is unconstitutional under

the approach established in Anderson, which requires courts to weigh the burdens

imposed by an election regulation against the state interests justifying the measure.

See 460 U.S. at 789. The district court found that “candidates of the major parties

in Florida receive an average primacy effect vote of approximately five percent

when listed first in their office block on the ballot.” And based on “Florida’s

history of election results in which the margin of victory or defeat is less than three

to five percentage points,” the district court found that the ballot statute “has

impacted Plaintiffs’ First and Fourteenth Amendment rights by systematically

allocating that small but statistically significant advantage to Republican

candidates” in recent years. It concluded the statute was “politically

discriminatory” because it awarded the benefits of the primacy effect to a single

political party in any given election. And it found that the state’s asserted


                                           7
              Case: 19-14552      Date Filed: 04/29/2020    Page: 8 of 95



justifications for the statute—upholding the legislature’s policy choice, preventing

voter confusion, promoting uniformity, and promoting voter confidence in the

election administration process—were “weak,” “not particularly persuasive,” and

“not particularly strong on the specific facts of this case.”

      The district court awarded declaratory and injunctive relief. It declared that

Florida’s ballot-order scheme violated the First and Fourteenth Amendments. And

it permanently enjoined the Secretary and the 67 Supervisors of Elections from

implementing the ballot-order statute. Based on the Secretary’s “responsibility for

general supervision and administration of the election laws,” the district court

ordered the Secretary to neither “enforce, nor permit enforcement of,” the statute.

The district court also ordered the Secretary to “take all practicable measures

within the scope of [her] official authority to ensure compliance with the terms of

[its] Order.” And it enjoined any “supervisor of elections of any Florida county”—

none of whom were named as defendants or served with process as parties to this

lawsuit—from issuing “any ballot which is organized pursuant to” the statute. The

district court also ordered the Secretary to “provide written guidance to the

supervisors of elections of Florida’s counties informing them that this Court has

declared the [statute] unconstitutional” and to “include a true and correct copy of

this Court’s order in her written guidance.”




                                           8
               Case: 19-14552     Date Filed: 04/29/2020     Page: 9 of 95



      The district court did not require Florida to adopt a specific alternative

method of ordering candidates on ballots; it instead explained that two kinds of

alternative schemes would be constitutional and allowed Florida to choose an

alternative scheme. The first group of permissible schemes it identified were

“rotational schemes,” which “rotate candidates’ names within their office blocks

on a county-by-county or precinct-by-precinct basis.” The district court explained

that these schemes “equaliz[e] the burden on voting rights” by “distributing the

candidate name order effects more evenly across all candidates.” The second group

of permissible schemes the district court identified are those that “cleans[e] the

partisan taint from the process,” such as ordering candidates alphabetically by last

name, by the order in which they submit their qualifying paperwork, or by lottery.

                           II. STANDARD OF REVIEW

       We review questions of subject-matter jurisdiction de novo. United States v.

Pavlenko, 921 F.3d 1286, 1289 (11th Cir. 2019).

                                  III. DISCUSSION

      Federal courts have an independent obligation to ensure that subject-matter

jurisdiction exists before reaching the merits of a dispute. “For a court to

pronounce upon . . . the constitutionality of a state or federal law when it has no

jurisdiction to do so is, by very definition, for a court to act ultra vires.” Steel Co.

v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). If at any point a federal


                                            9
              Case: 19-14552      Date Filed: 04/29/2020    Page: 10 of 95



court discovers a lack of jurisdiction, it must dismiss the action. See MSP

Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016).

      Unfortunately, the district court took its obligation to ensure its jurisdiction

far too lightly. It dismissed weighty challenges to the voters’ and organizations’

standing under Article III as a “hodgepodge” of “[p]reliminary [m]iscellanea” and

proceeded to declare Florida’s ballot statute unconstitutional and enter an

injunction against both the Secretary and the nonparty Supervisors. In doing so, the

district court acted ultra vires by ordering relief that the voters and organizations

had no standing to seek.

      Article III of the Constitution limits the subject-matter jurisdiction of federal

courts to “Cases” and “Controversies.” U.S. Const. art. III, § 2. “To have a case or

controversy, a litigant must establish that he has standing,” which requires proof of

three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019). The

litigant must prove (1) an injury in fact that (2) is fairly traceable to the challenged

action of the defendant and (3) is likely to be redressed by a favorable decision.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

      Because the elements of standing “are not mere pleading requirements but

rather an indispensable part of the plaintiff’s case, each element must be

supported . . . with the manner and degree of evidence required at the successive

stages of the litigation.” Id. at 561. If an action proceeds to trial, the facts necessary


                                           10
              Case: 19-14552     Date Filed: 04/29/2020    Page: 11 of 95



to establish standing “must be supported adequately by the evidence adduced at

trial.” Id. (internal quotation marks omitted). And when plaintiffs seek prospective

relief to prevent future injuries, they must prove that their threatened injuries are

“certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013)

(internal quotation marks omitted).

      We divide our discussion of why the voters and organizations lack Article

III standing in two parts. First, we explain that neither the voters nor the

organizations proved an injury in fact. Second, we explain that even if they had

proved an injury, that injury would be neither traceable to the Secretary nor

redressable by relief against her.

      A. Neither the Voters nor the Organizations Proved an Injury in Fact.
      We divide our discussion of injury in two parts. We first explain that the

individual voters failed to prove an injury. We then explain that the organizations

likewise failed to prove an injury.

                      1. The Voters Failed to Prove an Injury.
      Two of the three voters never testified at trial or in a deposition. The record

contains no evidence about any injuries those two individuals suffered in the past

or may suffer in the future. Indeed, we do not even know whether they plan to vote

in future Florida elections.




                                           11
              Case: 19-14552        Date Filed: 04/29/2020   Page: 12 of 95



      When confronted with this lack of evidence, the district court reasoned that

an “impact on the right to vote” is “common to all election laws,” so the voters

must have standing. But the Supreme Court has made clear that “a person’s right to

vote is individual and personal in nature,” so “voters who allege facts showing

disadvantage to themselves as individuals have standing to sue.” Gill v. Whitford,

138 S. Ct. 1916, 1929 (2018) (internal quotation marks omitted). And of course,

“[t]he facts necessary to establish standing . . . must not only be alleged at the

pleading stage, but also proved at trial.” Id. at 1931. Because they failed to offer

any evidence at trial showing disadvantage to themselves as individuals, these two

voters failed to prove an injury.

      The only voter who offered any evidence at trial was Nancy Jacobson.

Jacobson testified that she “always vote[s],” that she “go[es] out of [her] way to

vote in every election,” and that she consistently votes for Democratic candidates.

But Jacobson failed to identify any difficulty in voting for her preferred candidate

or otherwise participating in the political process.

      Although her brief is less than clear on this point, Jacobson appears to

identify two threatened injuries from the ballot statute. The first is that some

unidentified Democratic candidates for whom she will vote in future elections will

lose those elections because of the primacy effect. The second injury is that—

regardless of the outcome of any election—the ballot statute “dilutes” the votes of


                                             12
              Case: 19-14552     Date Filed: 04/29/2020    Page: 13 of 95



Democrats relative to Republicans by allocating the windfall vote entirely to

Republican candidates. We reject both theories of injury.

      To the extent Jacobson contends that she will be injured if a Democratic

candidate for whom she votes loses an election or is at increased risk of losing, we

disagree. A candidate’s electoral loss does not, by itself, injure those who voted for

the candidate. Voters have no judicially enforceable interest in the outcome of an

election. See Raines v. Byrd, 521 U.S. 811, 819, 824, 830 (1997). Instead, they

have an interest in their ability to vote and in their vote being given the same

weight as any other.

      Raines, which involved the standing of legislators to challenge the

constitutionality of the Line Item Veto Act, is instructive. Id. at 814, 816. Several

legislators who voted against the Act sued to challenge it. Id. at 814. The Supreme

Court explained that passage of the Act did not injure the legislators who voted

against it because “their votes were given full effect,” and the disappointed

legislators “simply lost that vote.” Id. at 824. The Court made clear that legislators

have standing to challenge the defeat or enactment of legislation only if the

outcome of the vote changed because their votes were “nullified”—that is, not

counted at all. Id. at 823 & n.6. Jacobson does not argue that the ballot statute

nullifies her vote. Instead, her complaint is that less careful voters will vote for

Republican candidates solely because they appear first on the ballot, which might


                                           13
              Case: 19-14552     Date Filed: 04/29/2020     Page: 14 of 95



cause her preferred candidates to lose. Like the legislators in Raines, the first harm

she identifies is an unfavorable electoral outcome, wholly apart from any

allegation of vote dilution or nullification.

      Although the voting rights of legislators and citizens are not identical, see

Nev. Comm’n on Ethics v. Carrigan, 564 U.S. 117, 126 (2011), we conclude that

absent any evidence of vote dilution or nullification, a citizen is not injured by the

simple fact that a candidate for whom she votes loses or stands to lose an election.

And two of our sister circuits agree. See Berg v. Obama, 586 F.3d 234, 240 (3d

Cir. 2009) (“Berg’s wish that the Democratic primary voters had chosen a different

presidential candidate . . . do[es] not state a legal harm.”); Becker v. Fed. Election

Comm’n, 230 F.3d 381, 390 (1st Cir. 2000) (holding that a candidate’s decreased

“chance of being elected” was “hardly a restriction on voters’ rights and by itself

[was] not a legally cognizable injury sufficient for standing”). Jacobson’s first

alleged injury is legally insufficient to establish Article III standing.

      Insofar as Jacobson argues that the ballot statute will injure her by diluting

her vote relative to the votes of Republicans, she failed to prove any such injury.

Her theory of vote dilution appears to be that, because of Florida’s ballot order and

the primacy effect, it takes a greater number of careful Democratic voters than

careful Republican voters to elect their preferred candidates. The reason for this

disparity is that some less careful voters will select Republican candidates solely


                                           14
              Case: 19-14552     Date Filed: 04/29/2020    Page: 15 of 95



because they happen to appear first on the ballot, thereby diluting the votes of

careful Democratic voters. Even assuming that this kind of “vote dilution” counts

as an Article III injury, the evidence Jacobson offered is insufficient to prove it.

      In Gill, the Supreme Court addressed whether voters had standing to

challenge a partisan gerrymander based on the dilution of their votes. 138 S. Ct. at

1929–31. Partisan gerrymandering operates by placing voters of one party “in

legislative districts deliberately designed to ‘waste’ their votes in elections where

their chosen candidates will win in landslides (packing) or are destined to lose by

closer margins (cracking).” Id. at 1930. The voters’ theory of injury was that the

partisan gerrymander caused their votes to “carry less weight” than they would “in

another, hypothetical district” that had not been packed or cracked. Id. at 1931. But

instead of offering evidence that they lived in a packed or cracked district, which

could have shown “disadvantage to themselves as individuals,” id. at 1930

(internal quotation marks omitted), the voters rested their case on a “theory of

statewide injury to Wisconsin Democrats,” id. at 1932.

      To prove partisan vote dilution, the voters in Gill relied on an “average

measure” of “partisan asymmetry” that compared the “statewide sum of one

party’s wasted votes” to “the statewide sum of the other party’s wasted votes.” Id.

at 1933. The Supreme Court held that this average measure of the partisan effects

of a gerrymander was insufficient to establish the voters’ standing because it did


                                          15
              Case: 19-14552      Date Filed: 04/29/2020   Page: 16 of 95



not “address the effect that a gerrymander has on the votes of particular citizens.”

Id. It instead “measure[d] something else entirely: the effect that a gerrymander has

on the fortunes of political parties.” Id.

      Jacobson similarly relies on a statewide average measure of the primacy

effect in Florida elections to prove the injury of partisan vote dilution. Her experts

testified, and the district court found, that candidates who appear first on the ballot

in Florida receive an average primacy effect vote of about five percent. But the

experts acknowledged that this average measure tells us nothing about the

existence or size of the primacy effect in any given election. Dr. Krosnick agreed

that his analysis did not “mean that every Republican candidate receive[s] a

[five] percent advantage by being listed first.” As he explained, the primacy effect

will be larger in some races and smaller in others. Indeed, because Jacobson relies

solely on an average measure of the primacy effect, we cannot know how often the

primacy effect is zero and how often it is much greater than five percent. Any

estimates we might make about the variance in the primacy effect across races

would be pure speculation.

      As in Gill, the average measure of partisan advantage on which Jacobson

relies is insufficient to prove that her individual vote will be diluted. “We need not

doubt [Jacobson’s] math” to reach this conclusion. Id. The reason her calculations

cannot establish standing is that they “are an average measure.” Id. “They do not


                                             16
             Case: 19-14552      Date Filed: 04/29/2020   Page: 17 of 95



address the effect” that ballot order and the primacy effect have “on the votes of

particular citizens” in any given election. Id. (emphasis added). Instead, like the

average measures at issue in Gill, Jacobson’s calculations “measure something else

entirely: the effect that [ballot order and the primacy effect have] on the fortunes of

political parties” across many elections. Id. And complaints about that effect are

based on nothing more than “generalized partisan preferences,” which federal

courts are “not responsible for vindicating.” Id.

      Much like the average measure of wasted votes in Gill, the average measure

of the primacy effect treats all elections “as indistinguishable, even though their

individual situations are quite different.” Id. In low-information races between

Democrats and Republicans, the primacy effect may be quite pronounced. But in

an especially competitive, high-information race, the primacy effect may be

negligible or nonexistent. Likewise, some races in noncompetitive districts may

have no Republican candidates on the ballot at all and, hence, no primacy effect.

An average measure of the primacy effect across all elections cannot tell us

whether ballot order has diluted or will dilute Jacobson’s or any other citizen’s

vote in any particular election. See id. (explaining that statewide average measures

of partisan advantage were incapable of distinguishing between the effects of a

gerrymander on one citizen as opposed to another).




                                          17
              Case: 19-14552      Date Filed: 04/29/2020   Page: 18 of 95



       Jacobson and the other voters failed to prove that they have suffered or will

suffer partisan vote dilution in any particular election. As in Gill, this lawsuit

presents a dispute “about group political interests, not individual legal rights.” Id.

The “generalized partisan preferences” on which the voters rely cannot provide an

injury in fact sufficient for Article III standing. Id.

                   2. The Organizations Failed to Prove an Injury.

       For their part, the organizations rely on two theories of injury. They seek to

establish associational standing based on the injuries of their members, see

Summers v. Earth Island Inst., 555 U.S. 488, 494 (2009), and organizational

standing based on their own injuries, see Common Cause/Ga. v. Billups, 554 F.3d

1340, 1350–51 (11th Cir. 2009). But they failed to prove an injury under either

theory.

       To establish associational standing, an organization must prove that its

members “would otherwise have standing to sue in their own right.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). The

organizations contend that they have standing based on injuries suffered by

Democratic voters and candidates who are their members. But five of the six

organizations failed to even allege, much less prove, that they have any

members—voters or candidates. That failure is fatal to their associational standing.

See Summers, 555 U.S. at 498.


                                            18
             Case: 19-14552     Date Filed: 04/29/2020    Page: 19 of 95



      The only organization that describes itself as having members is the

Democratic National Committee, but it failed to identify any of its members, much

less one who will be injured by the ballot statute. See id. (requiring organizations

to establish “that at least one identified member” will suffer an injury); see also

Ga. Republican Party v. Sec. & Exch. Comm’n, 888 F.3d 1198, 1203–04 (11th Cir.

2018). And even if we accept as true the allegation of the complaint that the

Committee’s members include Democratic voters and candidates in Florida, the

Committee still has not proved that one of those unidentified members will suffer

an injury.

      Any voters and candidates in Florida face the same problem as Jacobson.

That is, because the Committee relies solely on an average measure of the primacy

effect, we have no basis to conclude that the primacy effect will impact any

particular voter or candidate in any particular election. Cf. Summers, 555 U.S. at

497 (rejecting the argument that an organization could establish standing if there

was “a statistical probability that some of [its] members are threatened with

concrete injury”). And the Committee has not proved that at least one of its

unidentified members “is certain to be injured by” the primacy effect. Ga.

Republican Party, 888 F.3d at 1204.

      The organizations argue that they have suffered an injury in their own right

by diverting resources to combat the effects of the ballot statute. In Havens Realty


                                          19
              Case: 19-14552     Date Filed: 04/29/2020    Page: 20 of 95



Corp. v. Coleman, the Supreme Court held that an organization could establish

standing to sue under the Fair Housing Act if it alleged, and later proved, that the

challenged actions of the defendants drained its resources and thereby impaired its

other operations. 455 U.S. 363, 378–79 & n.21 (1982). The housing organization

in Havens Realty alleged that the defendants’ discriminatory renting practices

required it “to devote significant resources to identify and counteract” those

practices, which “perceptibly impaired” the organization’s “ability to provide

counseling and referral services for low- and moderate-income homeseekers.” Id.

at 379 (internal quotation marks omitted). The Court concluded that these

allegations were sufficient to establish standing at the pleading stage, but it warned

that at trial the organization would have to prove “that it has indeed suffered

impairment in its role of facilitating open housing before it will be entitled to

judicial relief.” Id. at 379 & n.21. Because statutory standing under the Fair

Housing Act “extend[s] to the full limits” of standing under Article III of the

Constitution, id. at 372, we have applied the reasoning of Havens Realty to

determine whether an organization has Article III standing based on the diversion

of its resources. See, e.g., Fla. State Conference of NAACP v. Browning, 522 F.3d

1153, 1165 & n.14 (11th Cir. 2008).

      Consistent with Havens Realty, our precedent holds that “an organization

has standing to sue on its own behalf if the defendant’s illegal acts impair its ability


                                          20
             Case: 19-14552     Date Filed: 04/29/2020    Page: 21 of 95



to engage in its projects by forcing the organization to divert resources to

counteract those illegal acts.” Id. at 1165. In Browning, we ruled that the NAACP

and another organization had standing to challenge a voting requirement because

the organizations would “divert personnel and time” from other activities “to

educating volunteers and voters on compliance with” the requirement. Id. at 1166.

In a later decision, we held that the NAACP had standing to challenge a law that

required voters to present photo identification because the organization was

“actively involved in voting activities and would divert resources from its regular

activities to educate and assist voters in complying with” the law. Common

Cause/Ga., 554 F.3d at 1350.

      To establish resource diversion, the organizations cite the testimony of

Daniel Kazin, the director of campaigns for the Democratic Congressional

Campaign Committee. When asked why he believed the ballot statute harms the

Committee, Kazin responded that “[b]ecause of the primacy effect, we need to

spend additional resources in the target districts that we have.” The organizations

also rely on similar testimony from Guy Cecil, the chair of Priorities USA, who

testified that the organization had to “invest more resources into [Florida] in order

to compensate for” the primacy effect.

      Although resource diversion is a concrete injury, neither Kazin nor Cecil

explained what activities the Committee or Priorities USA would divert resources


                                          21
             Case: 19-14552     Date Filed: 04/29/2020    Page: 22 of 95



away from in order to spend additional resources on combatting the primacy effect,

as precedent requires. See Havens Realty, 455 U.S. at 379 n.21; see also Browning,

522 F.3d at 1166 (“These resources would otherwise be spent on registration drives

and election-day education and monitoring.”); Common Cause/Ga., 554 F.3d at

1350 (explaining that resources would be diverted “from ‘getting voters to the

polls’ to helping them obtain acceptable photo identification” (alteration adopted));

Ga. Latino All. for Human Rights v. Governor of Ga., 691 F.3d 1250, 1260 (11th

Cir. 2012) (observing that an immigration organization “cancelled citizenship

classes to focus on” increased inquiries about a new law). Based on Kazin’s

testimony, we do not know what activities, if any, might be impaired by the

Committee’s decision to allocate “additional resources” to target districts because

of the primacy effect. And Cecil’s testimony likewise fails to identify any activities

that will be impaired by Priorities USA’s decision to “invest more resources” into

Florida. Their testimony fails to establish an injury based on diversion of

resources.

      The organizations also contend that the ballot statute injures them by

harming their mission of electing Democrats, but that harm is not a cognizable

injury. An organization’s general interest in its preferred candidates winning as

many elections as possible is still a “generalized partisan preference[]” that federal

courts are “not responsible for vindicating,” no less than when individual voters


                                          22
              Case: 19-14552     Date Filed: 04/29/2020     Page: 23 of 95



assert an interest in their preferred candidates winning elections. Gill, 138 S. Ct. at

1933; see also id. at 1932 (rejecting a voter’s “hope of achieving a Democratic

majority in the legislature” as “a collective political interest” that cannot establish

standing). Harm to an organization’s generalized partisan preferences describes

only “a setback to [its] abstract social interests,” which is insufficient to establish a

concrete injury in fact. Havens Realty, 455 U.S. at 379; see also Arcia v. Fla. Sec’y

of State, 772 F.3d 1335, 1342 (11th Cir. 2014) (requiring “a concrete and

demonstrable injury, not an abstract social interest” for organizational standing

(alteration adopted) (internal quotation marks omitted)).

      We need not decide whether a political party would have standing to

challenge an electoral practice that harmed one of its candidate’s electoral

prospects in a particular election. See, e.g., Tex. Democratic Party v. Benkiser, 459

F.3d 582, 586 (5th Cir. 2006) (holding that the Texas Democratic Party had

standing to challenge action that would reduce “its congressional candidate’s

chances of victory” in upcoming election). As discussed, the average measure of

partisan advantage on which the organizations rely tells us nothing about whether

ballot order has affected or will affect any particular candidate in any particular

election. And in any event, the organizations do not argue that a particular

candidate’s prospects in a future election will be harmed. They instead contend that

they have standing based on “systemic disadvantage to [their] party relative to


                                           23
             Case: 19-14552     Date Filed: 04/29/2020    Page: 24 of 95



other political parties.” Because that kind of harm from ballot order is based on

nothing more than “generalized partisan preferences,” it is insufficient to establish

standing. Gill, 138 S. Ct. at 1933.

    B. Any Injury from Ballot Order Is Neither Traceable to the Secretary nor
                        Redressable by Relief Against Her.

      Even if the voters and organizations had proved an injury in fact, they would

still lack standing because any injury would be neither traceable to the Secretary

nor redressable by relief against her. Instead, any injury would be traceable only to

67 Supervisors of Elections and redressable only by relief against them. The voters

and organizations’ failure to join the Supervisors as defendants is an independent

reason that they lack standing to maintain this action.

      To satisfy the causation requirement of standing, a plaintiff’s injury must be

“fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at

560 (alterations adopted) (internal quotation marks omitted). The voters and

organizations contend that they are injured because Republicans, not Democrats,

appear first on the ballot in Florida’s general elections. So for them to have

standing, the order in which candidates appear on the ballot must be traceable to

the Secretary—the only defendant in this action. The problem for the voters and

organizations is that Florida law tasks the Supervisors, independently of the

Secretary, with printing the names of candidates on ballots in the order prescribed

                                          24
                Case: 19-14552    Date Filed: 04/29/2020    Page: 25 of 95



by the ballot statute. Fla. Stat. § 99.121 (“The names of [candidates] shall be

printed by the supervisor of elections upon the ballot in their proper place as

provided by law.”). The Secretary is responsible only for “certify[ing] to the

supervisor of elections of each county . . . the names of persons nominated.” Id.

The voters and organizations have offered no contrary evidence to establish that

the Secretary plays any role in determining the order in which candidates appear on

ballots. “Because the [Secretary] didn’t do (or fail to do) anything that contributed

to [their] harm,” the voters and organizations “cannot meet Article III’s traceability

requirement.” Lewis v. Governor of Ala., 944 F.3d 1287, 1301 (11th Cir. 2019) (en

banc).

         Our conclusion that any injury from ballot order is not traceable to the

Secretary rests on the reality that the Supervisors are independent officials under

Florida law who are not subject to the Secretary’s control. The Supervisors are

constitutional officers who are elected at the county level by the people of Florida;

they are not appointed by the Secretary. Fla. Const. art. VIII, § 1(d); Fla. Stat.

§ 98.015(1). The Florida Department of State’s organic statute does not list the

Supervisors among its divisions, Fla. Stat. § 20.10(2), and the Board of County

Commissioners, not the Department, compensates the Supervisors. Id. § 98.015(2).

Only the Governor of Florida, not the Secretary, may suspend county officials such

as the Supervisors, and only the state senate may remove them from office. Fla.


                                            25
             Case: 19-14552     Date Filed: 04/29/2020    Page: 26 of 95



Const. art. IV, § 7; see also, e.g., Fla. Exec. Order No. 19-19 (executive order

suspending the Supervisor of Elections for Palm Beach County); Fla. Exec. Order

No. 18-342 (executive order suspending the Supervisor of Elections for Broward

County). Indeed, the only means of control the Secretary has over the Supervisors

is through coercive judicial process: she may bring “actions at law or in equity by

mandamus or injunction to enforce the performance of any duties of a county

supervisor of elections.” Fla. Stat. § 97.012(14). That the Secretary must resort to

judicial process if the Supervisors fail to perform their duties underscores her lack

of authority over them. Because the Supervisors are independent officials not

subject to the Secretary’s control, their actions to implement the ballot statute may

not be imputed to the Secretary for purposes of establishing traceability.

      Contrary to the reasoning of the district court, the Secretary’s position as

“the chief election officer of the state,” id. § 97.012, with “general supervision and

administration of the election laws,” id. § 15.13, does not make the order in which

candidates appear on the ballot traceable to her. We recently rejected a similar

argument en banc. See Lewis, 944 F.3d at 1300. In Lewis, two workers sued the

Attorney General of Alabama to challenge a state law that preempted a local

ordinance requiring employers to pay higher wages. Id. at 1293–94. We explained

that the workers’ injury—receiving lower wages because of the state law—was not

traceable to the Attorney General because he had never enforced or threatened to


                                          26
              Case: 19-14552     Date Filed: 04/29/2020     Page: 27 of 95



enforce the law, and the law itself contemplated no role for the Attorney General.

Id. at 1296, 1298–99. And of particular relevance to this appeal, we rejected the

workers’ reliance upon “a host of provisions of the Alabama Code that generally

describe the Attorney General’s [enforcement] authority” to establish traceability.

Id. at 1300. In the absence of any evidence that the Secretary controls ballot order,

the voters and organizations likewise cannot rely on the Secretary’s general

election authority to establish traceability. See id. at 1298–1300. Florida law

expressly gives a different, independent official control over the order in which

candidates appear on the ballot. See Fla. Stat. § 99.121.

      Because the Secretary will not cause any injury the voters and organizations

might suffer, relief against her will not redress that injury—either “directly or

indirectly.” See Lewis, 944 F.3d at 1301 (internal quotation marks omitted). An

injunction ordering the Secretary not to follow the ballot statute’s instructions for

ordering candidates cannot provide redress, for neither she nor her agents control

the order in which candidates appear on the ballot. Nor can declaratory relief

against the Secretary directly redress any injury to the voters and organizations. A

declaratory judgment against the Secretary does not bind the Supervisors, “who are

not parties” to this action. Id. at 1302 (internal quotation marks omitted). As

nonparties, the Supervisors are not “obliged . . . in any binding sense . . . to honor

an incidental legal determination [this] suit produce[s].” Id. (internal quotation


                                          27
              Case: 19-14552     Date Filed: 04/29/2020    Page: 28 of 95



marks omitted). They remain lawfully entitled to print candidates’ names on the

ballot in the order prescribed by Florida law unless and until they are made parties

to a judicial proceeding that determines otherwise. See id. at 1302–03.

      To be sure, the district court ordered the Secretary to “provide written

guidance to the supervisors of elections of Florida’s counties informing them that

this Court has declared the [statute] unconstitutional” and to include “a true and

correct copy of this Court’s order in her written guidance.” But this “notice” theory

of redressability contravenes the “settled principle[]” that “it must be the effect of

the court’s judgment on the defendant—not an absent third party—that redresses

the plaintiff’s injury.” Id. at 1301 (internal quotation marks omitted). Any

persuasive effect a judicial order might have upon the Supervisors, as absent

nonparties who are not under the Secretary’s control, cannot suffice to establish

redressability. See id. at 1305 (“If courts may simply assume that everyone

(including those who are not proper parties to an action) will honor the legal

rationales that underlie their decrees, then redressability will always exist.”

(quoting Franklin v. Massachusetts, 505 U.S. 788, 825 (1992) (Scalia, J.,

concurring in part and concurring in the judgment))). “Redressability requires that

the court be able to afford relief through the exercise of its power, not through the

persuasive or even awe-inspiring effect of the opinion explaining the exercise of its

power.” Id. (quoting Franklin, 505 U.S. at 825 (Scalia, J., concurring in part and


                                           28
              Case: 19-14552     Date Filed: 04/29/2020    Page: 29 of 95



concurring in the judgment)). Because the voters and organizations failed to sue

the officials who will cause any future injuries, even the most persuasive of

judicial opinions would have been powerless to redress those injuries.

      Even if we consider the persuasive effect of the judgment on the nonparty

Supervisors, the voters and organizations have not established that redress is likely

“as a practical matter.” Utah v. Evans, 536 U.S. 452, 461 (2002). They have not

proved that declaratory relief against the Secretary will “significantly increase the

likelihood” that the Supervisors will ignore state law and follow a federal decree

that does not bind them. Lewis, 944 F.3d at 1301. The Supervisors are obliged

under state law to continue printing candidates’ names “upon the ballot in their

proper place as provided by law” regardless of what a federal court might say in an

action that does not involve them. Fla. Stat. § 99.121. The district court’s decision

rests on the flawed notion that by declaring the ballot statute unconstitutional, it

eliminated the legal effect of the statute in all contexts. But “federal courts have no

authority to erase a duly enacted law from the statute books.” Jonathan F.

Mitchell, The Writ-of-Erasure Fallacy, 104 Va. L. Rev. 933, 936 (2018); see also

Steffel v. Thompson, 415 U.S. 452, 469 (1974) (“Of course, a favorable declaratory

judgment . . . cannot make even an unconstitutional statute disappear.” (internal

quotation marks omitted)). Our power is more limited: we may “enjoin executive

officials from taking steps to enforce a statute.” Mitchell, supra, at 936. And we


                                          29
              Case: 19-14552     Date Filed: 04/29/2020    Page: 30 of 95



can exercise that power only when the officials who enforce the challenged statute

are properly made parties to a suit.

      The district court apparently understood that relief against the Secretary

would not redress any injury to the voters and organizations, so it enjoined the

Supervisors too. Its injunction stated, “No supervisor of elections of any Florida

county . . . shall issue any ballot which is organized pursuant to the [ballot

statute].” And its opinion warned the Supervisors against “selectively interpret[ing]

parts of” its order “or otherwise avoid[ing] compliance.”

      The district court exceeded its authority by purporting to enjoin the

Supervisors, none of whom have ever been parties to this lawsuit. Although a

district court may bind nonparties “who are in active concert” with a defendant,

Fed. R. Civ. P. 65(d)(2)(C), that rule applies only when a plaintiff validly invokes

federal jurisdiction by satisfying the traceability and redressability requirements of

standing against a defendant. See In re Infant Formula Antitrust Litig., 72 F.3d

842, 843 (11th Cir. 1995) (“The Federal Rules of Civil Procedure do not create

federal jurisdiction.”). If a plaintiff sues the wrong defendant, an order enjoining

the correct official who has not been joined as a defendant cannot suddenly make

the plaintiff’s injury redressable. The district court was without jurisdiction to

enjoin the lone defendant in this action, much less the nonparty Supervisors. See

Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969) (holding


                                          30
             Case: 19-14552     Date Filed: 04/29/2020    Page: 31 of 95



that the district court erred when it enjoined a nonparty that was never determined

to be in active concert with a defendant).

      The district court also relied on an inapposite decision, Democratic

Executive Committee of Florida v. Lee, 915 F.3d 1312, 1318 (11th Cir. 2019), to

conclude that relief against the Secretary would redress any injury to the voters and

organizations. In Lee, a motions panel of this Court ruled that the Florida Secretary

of State was a proper defendant under Ex parte Young, 209 U.S. 123 (1908), in an

action challenging an election procedure administered by the county Supervisors of

Elections. 915 F.3d at 1316, 1318 (citing Fla. Stat. § 101.68). But Article III

standing and the proper defendant under Ex parte Young are “[s]eparate[]” issues,

Lewis, 944 F.3d at 1295, and Lee addressed only the latter. To be a proper

defendant under Ex parte Young—and so avoid an Eleventh Amendment bar to

suit—a state official need only have “some connection” with the enforcement of

the challenged law. 209 U.S. at 157. In contrast, Article III standing requires that

the plaintiff’s injury be “fairly traceable” to the defendant’s actions and redressable

by relief against that defendant. Lewis, 944 F.3d at 1298, 1301 (internal quotation

marks omitted). The district court erred by treating Lee as if it addressed—let alone

resolved—the standing issues in this suit.

      Because the voters and organizations lack standing to sue the Secretary, we

have no occasion to consider whether the Secretary is a proper defendant under Ex


                                          31
             Case: 19-14552     Date Filed: 04/29/2020    Page: 32 of 95



parte Young—the only issue Lee addressed. See id. at 1296, 1306. Nor need we

decide whether Lee—which was issued by a motions panel instead of a merits

panel—is even binding precedent. See Democratic Exec. Comm. of Fla. v. Nat’l

Republican Senatorial Comm., 950 F.3d 790, 795 (11th Cir. 2020) (declining to

vacate the opinion of the motions panel in Lee after the appeal became moot

because “the necessarily tentative and preliminary nature of [the] stay-panel

opinion precludes the opinion from having an effect outside that case”).

      We cannot agree with our colleague’s partial dissent that whether the voters

and organizations satisfied traceability and redressability are “difficult questions”

or that “principles of judicial restraint” counsel against deciding them. Dissenting

Op. at 68. The resolution of those issues is straightforward, and the Secretary has

repeatedly asked federal courts in our circuit to decide them. And we are unaware

of any principle of judicial restraint that counsels against addressing multiple

elements of standing, a threshold issue of justiciability. The Supreme Court has

decided multiple elements of standing in alternative holdings, see Clapper, 568

U.S. at 401–02 (injury and traceability), and so have we, see, e.g., City of Miami

Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1283–84 (11th Cir. 2019) (injury

and traceability); Kawa Orthodontics, LLP v. Sec’y, U.S. Dep’t of the Treasury,

773 F.3d 243, 245–48 (11th Cir. 2014) (deciding all three elements). There is

nothing unusual or untoward about our alternative holdings on traceability and


                                          32
              Case: 19-14552      Date Filed: 04/29/2020     Page: 33 of 95



redressability, as the partial dissent argues. See Dissenting Op. at 91–95. To the

contrary, they promote judicial economy by resolving issues that have percolated

in our circuit for years and are likely to recur in future litigation.

      The partial dissent says that the Secretary never advanced in this case the

argument we adopt today, id. at 70, 95, but that assertion tells only half the story.

As the Secretary mentioned at oral argument, Oral Argument at 34:40–35:08 (Feb.

12, 2020), her office has repeatedly, if unsuccessfully, argued to the district judge

who presided over this litigation that the Secretary has highly limited authority

over county election officials, including the Supervisors. See, e.g., Rivera Madera

v. Detzner, 325 F. Supp. 3d 1269, 1275 (N.D. Fla. 2018) (Walker, C.J.) (rejecting

the Secretary’s argument that “he has no relevant power over the county

supervisors of elections”); Fla. Democratic Party v. Detzner, No. 4:16-cv-607-

MW-CAS, 2016 WL 6090943, at *4–5 (N.D. Fla. Oct. 16, 2016) (Walker, J.)

(rejecting the Secretary’s arguments that “he cannot direct the [county] canvassing

boards to comply with any order issued by this Court” and that “he does not

possess the power to issue orders [to county officials] directing compliance with

Florida’s election laws”). The Secretary made clear at oral argument that her office

has not changed its position on this issue, even if in this lawsuit she elected not to

raise the argument yet again before a district court that had repeatedly rejected the

Secretary’s own understanding of her authority under state law. Oral Argument at


                                            33
             Case: 19-14552     Date Filed: 04/29/2020    Page: 34 of 95



34:55–35:08 (Feb. 12, 2020) (“[W]e do not think we’re the right defendant. We

have made this argument on several occasions . . . and, quite frankly, in the

Northern District of Florida we have not succeeded . . . .”). So our ruling today is

consistent with the Secretary’s longstanding view about the scope of her powers.

      The partial dissent next contends that the Secretary’s authority to prescribe

rules about ballot layout, Fla. Stat. § 101.151(9)(a), and to provide written

direction to the Supervisors, id. § 97.012(16), may make the order in which

candidates appear on the ballot traceable to her, Dissenting Op. at 74–79, but we

do not see how. That the Secretary has the power to prescribe rules and issue

directives about ballot order, which the Supervisors might well be obliged to

follow, says nothing about whether she “possess[es] authority to enforce the

complained-of provision,” as the causation element of standing requires. Lewis,

944 F.3d at 1299 (emphasis added) (quoting Dig. Recognition Network, Inc. v.

Hutchinson, 803 F.3d 952, 958 (8th Cir. 2015)). If rulemaking authority were

sufficient to establish traceability, plaintiffs could presumably also challenge a law

by suing the legislators who enacted it instead of the officials who execute it.

Although in many cases the same official will both make and execute a challenged

regulation, that arrangement is not present here. See Fla. Stat. § 99.121.

      The partial dissent also contends that an injunction forbidding the Secretary

to provide the Supervisors with any instructions about ballot order would likely


                                          34
              Case: 19-14552      Date Filed: 04/29/2020    Page: 35 of 95



provide redress, Dissenting Op. at 80–81, 88, but we again do not see how. Florida

law already directs the Supervisors to place candidates on the ballot in the order

“provided by law,” Fla. Stat. § 99.121—that is, in the order prescribed by the ballot

statute, see id. § 101.151(3)(a). An injunction ordering the Secretary to stay silent

would do nothing to muzzle these two sections of the Florida code, which already

bind the Supervisors to list candidates in a particular order. Indeed, one of the

Supervisors testified at trial that they “apply the [ballot] statute” because it “is the

law.” There is no contrary evidence to suggest that the Supervisors would suddenly

begin to disregard state law in the absence of instructions from the Secretary.

      Under the partial dissent’s theory of traceability and redressability, the only

relief that might possibly redress any injuries from ballot order would be an

injunction ordering the Secretary to promulgate a rule requiring the Supervisors to

place candidates on the ballot in an order contrary to the ballot statute. But the

voters and organizations never requested such extraordinary relief, and for good

reason. Any such relief would have raised serious federalism concerns, and it is

doubtful that a federal court would have authority to order it. See Va. Office for

Prot. & Advocacy v. Stewart, 563 U.S. 247, 255 (2011) (explaining that the Ex

parte Young exception to sovereign immunity “is limited to [the] precise situation”

in which “a federal court commands a state official to do nothing more than refrain

from violating federal law”); cf. New York v. United States, 505 U.S. 144, 177–78


                                           35
              Case: 19-14552     Date Filed: 04/29/2020    Page: 36 of 95



(1992) (holding that the federal government could not commandeer states to enact

or enforce a federal regulatory scheme).

      In any event, it is also far from clear that ordering the Secretary to

promulgate a rule that is contrary to the ballot statute would even make redress

likely. The voters and organizations have not argued that the Supervisors are likely

to ignore a state statute that obliges them to place candidates on the ballot in a

particular order in favor of a regulation issued by the Secretary. Again, their

hesitation is not without good reason: Florida law is clear that when a regulation

and a statute conflict, the statute prevails. See Nicholas v. Wainwright, 152 So. 2d

458, 460 (Fla. 1963). The partial dissent asserts that in this scenario the

Supervisors would likely follow the Secretary’s instructions over the statute.

Dissenting Op. at 88–89. But “[w]e do not know what would justify” the partial

dissent’s confidence when Florida law is to the contrary. Lujan, 504 U.S. at 570

(plurality opinion).

      It bears emphasis that even the district court understood the traceability and

redressability problems inherent in this lawsuit. In an attempt to avoid those

problems, it took the truly remarkable step of enjoining nonparties. Although the

decision to enjoin nonparties was unjustifiable, it makes clear what the partial

dissent says is murky: the Secretary plainly is not the cause of any alleged injuries

from ballot order, and relief against her cannot redress those injuries.


                                           36
             Case: 19-14552     Date Filed: 04/29/2020    Page: 37 of 95



      To satisfy traceability and redressability, the voters and organizations should

have sued the Supervisors of Elections instead of the Secretary of State. That

approach would have made for more defendants, but nothing prevented the voters

and organizations from taking that course of action. See Socialist Workers Party v.

Leahy, 145 F.3d 1240, 1243 (11th Cir. 1998) (explaining that the plaintiffs filed

suit “against the Secretary of State and the sixty-seven county supervisors of

elections”). Because they failed to sue the Supervisors, the voters and

organizations lack Article III standing.

                                IV. CONCLUSION

      By entering a judgment on the merits when it had no case or controversy

before it, the district court offered “no more than an expression of opinion upon the

validity of the [law] in question.” Muskrat v. United States, 219 U.S. 346, 362

(1911). That kind of advisory opinion is beyond the power of federal courts. The

district court should have dismissed the action for lack of standing. It erred by

reaching the merits and entering an injunction against nonparties whom it had no

authority to enjoin. We VACATE the judgment against the Secretary and

REMAND with instructions to dismiss for lack of jurisdiction.




                                           37
              Case: 19-14552     Date Filed: 04/29/2020    Page: 38 of 95



WILLIAM PRYOR, Circuit Judge, concurring:

      In addition to the voters’ and organizations’ lack of standing, this lawsuit

suffers from another fatal jurisdictional defect: it presents a nonjusticiable political

question. Complaints of unfair partisan advantage based on the order in which

candidates appear on the ballot bear all the hallmarks of a political question under

the recent decision of the Supreme Court in Rucho v. Common Cause, 139 S. Ct.

2484 (2019). No judicially discernable and manageable standards exist to

determine what constitutes a “fair” allocation of the top ballot position, and picking

among the competing visions of fairness “poses basic questions that are political,

not legal.” Id. at 2500. And even if courts could agree on a standard for fairly

ordering ballots, no objective measures exist to identify violations of that standard.

See id. at 2501. This lawsuit asks us “to reallocate political power between the two

major political parties, with no plausible grant of authority in the Constitution, and

no legal standards to limit and direct” our decision. Id. at 2507. That kind of

complaint is “outside the courts’ competence and therefore beyond the courts’

jurisdiction.” Id. at 2494.

      To place this dispute in context, I first provide a brief history of ballot

regulation in America. This history reveals that concerns about ballot order are not

new. And the political branches of state governments have long taken a variety of

approaches to addressing these perceived concerns.


                                           38
              Case: 19-14552     Date Filed: 04/29/2020    Page: 39 of 95



      At the Founding, Americans voted using their voices, a show of hands, or

ballots prepared by individual voters, political parties, and party organizations.

Joseph P. Harris, Election Administration in the United States 150–52 (1934);

Burson v. Freeman, 504 U.S. 191, 200 (1992) (plurality opinion). The Southern

states retained voice voting the longest; Kentucky did not abandon it until 1890.

Harris, supra, at 151 & n.8. But because of the abuses associated with voice

voting, including bribery and voter intimidation, most states began to use paper

ballots within two decades of the Founding. Burson, 504 U.S. at 200 (plurality

opinion).

      As paper ballots became more widespread, some of the abuses associated

with voice voting “reinfected the election process.” Id. Political parties printed

their ballots on colorful paper, often with distinctive designs, so that the ballots

could be easily distinguished at the polls. Harris, supra, at 151. This practice

threatened ballot secrecy and made bribery and voter intimidation easier to

accomplish, so state legislatures enacted laws that required the use of white paper

or official envelopes for ballots. Id. at 151–52.

      Other abuses that had not been possible with voice voting also arose. The

party organizations that printed the ballots engaged in fraudulent practices. They

would sometimes distribute fake ballots that bore the markings of one party but

contained only a few of that party’s candidates—“just enough to fool the unwary.”


                                           39
              Case: 19-14552     Date Filed: 04/29/2020     Page: 40 of 95



Id. at 152. And in some elections, the party organizations would decline to place

the names of some qualified candidates on their ballots, which made it impossible

for those candidates to be elected. Id.

      These abuses led Americans to adopt the “Australian ballot”—an official

ballot containing the names of all qualified candidates that election officials

distribute at the polls. Id. at 152–54. As its name suggests, this kind of ballot first

appeared in Australia in the 1850s, and American states rapidly adopted it between

1887 and 1900. Id. Although a “true Australian ballot” grouped the names of all

candidates beneath the office for which they were running without identifying their

party affiliation, most American states did not adopt the original form of the

Australian ballot. Id. at 154. Instead, the states modified the Australian ballot “to

retain the strength of the political parties.” Id. Many states grouped the candidates

of each party into separate columns with a party circle at the top of each column

that enabled voters to “vote a ‘straight ticket’ with a single mark.” Id. at 155.

Others retained the Australian ballot’s grouping of candidates by office, adding

only the party designation of the candidates. Id. at 154–55.

      Concerns about the order in which candidates appear on the ballot have been

with us since the adoption of the Australian ballot. By 1934, states followed

several different practices for ordering their ballots. States that used party-column

ballots determined the parties’ position on the ballot from left to right in one of five


                                           40
              Case: 19-14552     Date Filed: 04/29/2020    Page: 41 of 95



ways: (1) alphabetically, (2) a definite order fixed by state law, with the party in

power given the first column, (3) in order of the votes received for some office in

the last election, (4) by the election officer charged with preparing the ballot, or

(5) by lottery. Id. at 180. Among political parties, the left-most column was “most

desired,” but the advantage gained from that position was viewed as “not great.”

Id.

      In states that used office-group ballots, a common view was that “the

position at the top of a list of candidates is of material help to the candidate thus

favored.” Id. at 181. States dealt with this perceived advantage for first-listed

candidates in different ways. Some rotated the names of candidates by ballot or

voting precinct, but others established a uniform ballot order based on the votes a

party received in the last general election, candidate last name, the order in which

nominating petitions were received, or lottery. Id. at 181–83.

      Today, states continue to use different methods to order their ballots. Some

states, like Florida, determine ballot order based on the results of the last election

for Governor or another state office. Ariz. Rev. Stat. Ann. § 16-502(E); Conn. Gen.

Stat. § 9-249a(a); Fla. Stat. § 101.151(3)(a); Ga. Code Ann. § 21-2-285(c); Ind.

Code § 3-11-2-6(a)(1); Md. Code Ann., Elec. Law §§ 1-101(dd), 9-210(j)(2);

Mich. Comp. Laws § 168.703; Mo. Rev. Stat. § 115.239(1); Neb. Rev. Stat. § 32-

815(1); N.Y. Elec. Law § 7-116(1); 25 Pa. Cons. Stat. § 2963(b); Tex. Elec. Code


                                           41
              Case: 19-14552      Date Filed: 04/29/2020     Page: 42 of 95



Ann. § 52.091(b). Others determine it based on the party that currently holds a

majority in the state legislature, Tenn. Code Ann. §§ 2-1-104(a)(11)–(12), 2-5-

208(d)(1), or the number of votes each party received in the last congressional

election, Wyo. Stat. Ann. § 22-6-121(a). The Minnesota rule is similar to the NFL

draft: candidates of the major party that won the fewest votes in the preceding

election are listed first. Minn. Stat. § 204D.13(2). Delaware has the most

straightforward rule: Democrats first, then Republicans. Del. Code Ann. tit. 15,

§ 4502(a)(5). And still other states order their ballots based on nonpartisan

considerations. See, e.g., Ala. Code § 17-6-25 (alphabetical by candidate last

name); Ark. Code Ann. § 7-5-207(c)(1) (random lottery); Ky. Rev. Stat. Ann.

§ 118.225(1) (rotating candidate names in each congressional district).

      Against this wide array of state practice, voters and organizations brought

this constitutional challenge to Florida’s 70-year-old law that assigns the top ballot

position to candidates of the incumbent Governor’s party. They alleged violations

of the First Amendment and the Equal Protection Clause of the Fourteenth

Amendment as interpreted in a line of decisions beginning with Anderson v.

Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

Although the voters and organizations also alleged a traditional equal-protection

claim based on the ballot statute’s “disparate treatment” of similarly-situated

political parties, the district court did not rule on that claim and it is not before us.


                                            42
             Case: 19-14552     Date Filed: 04/29/2020    Page: 43 of 95



      The voters and organizations’ complaint, in a nutshell, is that Florida’s ballot

statute confers an impermissible partisan advantage on Republicans by virtue of

the primacy effect. Because Republican candidates enjoy a “windfall vote” of

approximately five percentage points from disinterested voters who reflexively

pick the first candidate, the Democratic voters and organizations have a harder

time electing their preferred candidates than if Florida distributed the windfall vote

more evenly. They argue that this regime burdens their right to vote and should be

evaluated using the approach established in Anderson and Burdick.

      The recent decision of the Supreme Court in Rucho compels the conclusion

that this complaint presents a nonjusticiable political question. This complaint

shares the same critical feature that led the Supreme Court to hold complaints of

partisan gerrymandering nonjusticiable in Rucho: neither this complaint of partisan

advantage from ballot order nor complaints of partisan advantage from

redistricting can be adjudicated using “judicially discernible and manageable”

standards. Rucho, 139 S. Ct. at 2502.

      In Rucho, the Supreme Court held that complaints of partisan

gerrymandering are nonjusticiable for two main reasons. First, these complaints

invariably rest on a threshold determination about what a “fair” apportionment of

political power looks like. See id. at 2499–500. The Court reasoned that one

possible standard of fairness—proportional representation—might have been


                                          43
              Case: 19-14552          Date Filed: 04/29/2020   Page: 44 of 95



judicially manageable but had no basis in constitutional law or the history of the

Republic. See id. at 2499. And absent proportional representation, the Court

explained, “it is not even clear what fairness looks like in this context.” Id. at 2500.

Fairness could mean creating the greatest number of competitive districts,

districting to ensure that each party receives its proportional share of “safe” seats,

or adhering to traditional districting criteria. Id. (internal quotation marks omitted).

And choosing between these different visions of fairness “poses basic questions

that are political, not legal.” Id.

       Second, even if courts could agree on a standard of fairness, they would

have to determine how much deviation from that standard in pursuit of partisan

interests was permissible. Id. at 2501. Some amount of partisan gerrymandering is

constitutional and inevitable. Id. at 2497. To hold that legislators could never

consider partisan interests in districting “would essentially countermand the

Framers’ decision to entrust districting to political entities.” Id. And in addition to

the problem of deciding how much partisan intent is too much, complaints of

partisan gerrymandering also present line-drawing problems concerning partisan

effect—judges must decide “how much partisan dominance is too much.” Id. at

2498 (emphasis added) (internal quotation marks omitted). For example, to police

partisan gerrymandering, courts would “have to decide the ideal number of seats

for each party and determine at what point deviation from that balance went too


                                               44
              Case: 19-14552     Date Filed: 04/29/2020    Page: 45 of 95



far.” Id. at 2501. Because the Constitution supplies neither an objective standard

for the fair apportionment of political power nor any principled basis for

identifying violations of that (nonexistent) standard, the Court concluded that

complaints of partisan gerrymandering present nonjusticiable political questions.

Id. at 2500–02.

      Under the reasoning of Rucho, complaints of partisan advantage based on

ballot order are likewise nonjusticiable political questions. The voters and

organizations’ complaint is based on the notion that Florida’s ballot statute, by

virtue of the primacy effect, confers an unfair partisan advantage on the party that

last won the Governorship. But courts cannot rely on legal standards to adjudicate

this kind of complaint because it does not allege any burden on individual voting

rights. Instead, adjudicating this kind of complaint would require courts to pick

among various conceptions of a politically “fair” ballot order that have no basis in

the Constitution. For that reason, the complaint “poses basic questions that are

political, not legal.” Id. at 2500. And even if a judicially discernable and

manageable standard for fairly ordering a ballot existed, there are no standards for

determining how much of a departure from an ideal ballot order amounts to a

constitutional violation. See id. at 2501. As I will explain, Rucho cannot be

persuasively distinguished from this appeal.




                                          45
              Case: 19-14552     Date Filed: 04/29/2020   Page: 46 of 95



      The basic problem with the voters and organizations’ complaint is that it is

not based on the right to vote at all, so we cannot evaluate their complaint using

the legal standards that apply to laws that burden the right to vote. As the voters

and organizations correctly point out, we must evaluate laws that burden voting

rights using the approach of Anderson and Burdick, which requires us to weigh the

burden imposed by the law against the state interests justifying the law. Common

Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th Cir. 2009). But “we have to

identify a burden before we can weigh it.” Crawford v. Marion Cty. Election Bd.,

553 U.S. 181, 205 (2008) (Scalia, J., concurring in the judgment). And here it is

impossible to identify a burden on voting rights imposed by the ballot statute that

is susceptible to the balancing test of Anderson and Burdick.

      The statute at issue here is unlike any law that this Court or the Supreme

Court has ever evaluated under Anderson and Burdick. The statute does not make it

more difficult for individuals to vote, see, e.g., Crawford, 553 U.S. at 198

(plurality opinion) (photo-identification law); Common Cause/Ga., 554 F.3d at

1354 (same), or to choose the candidate of their choice, see Burdick, 504 U.S. at

430 (prohibition on write-in voting). It does not limit any political party’s or

candidate’s access to the ballot, which would interfere with voters’ ability to vote

for and support that party or candidate. See, e.g., Timmons v. Twin Cities Area New

Party, 520 U.S. 351, 353–54, 358–59 (1997) (law forbidding individuals to appear


                                          46
              Case: 19-14552      Date Filed: 04/29/2020    Page: 47 of 95



on the ballot as the candidate of more than one party); Norman v. Reed, 502 U.S.

279, 288–89 (1992) (ballot-access law for new parties); Munro v. Socialist

Workers Party, 479 U.S. 189, 199 (1986) (ballot-access law for minor-party

candidates); Anderson, 460 U.S. at 782, 786 (early filing deadline for candidate

paperwork); Fulani v. Krivanek, 973 F.2d 1539, 1539, 1543 (11th Cir. 1992)

(ballot-access law for minor-party candidates). Nor does it burden the associational

rights of political parties by interfering with their ability to freely associate with

voters and candidates of their choosing. See, e.g., Wash. State Grange v. Wash.

State Republican Party, 552 U.S. 442, 451–52 (2008); Clingman v. Beaver, 544

U.S. 581, 587, 593 (2005); Tashjian v. Republican Party of Conn., 479 U.S. 208,

213–14 (1986). And to state the obvious, the statute certainly does not create the

risk that some votes will go uncounted or be improperly counted. See, e.g.,

Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318–20 (11th Cir. 2019)

(challenge to signature-match procedures for absentee and provisional ballots);

Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006) (challenge to manual-

recount procedures under which some ballots might “receive a different, and

allegedly inferior, type of review in the event of a manual recount”). All the statute

does is determine the order in which candidates appear in each office block on the

ballot.




                                           47
              Case: 19-14552     Date Filed: 04/29/2020    Page: 48 of 95



      If the statute burdened voting or associational rights even slightly, we could

apply legal standards to determine whether the burden was unconstitutional. Under

Anderson and Burdick, we would weigh the burden imposed by the law against the

state interests justifying that burden. See Common Cause/Ga., 554 F.3d at 1352.

But because the statute does not burden the right to vote, we cannot engage in that

kind of review. The voters and organizations ask us to decide not whether the

ballot statute burdens identifiable voting or associational rights, but whether it

confers an unfair partisan advantage on the Republican Party.

      Instead of basing their complaint on individual voting or associational rights,

the voters and organizations allege a novel complaint premised on the idea that the

extra votes that flow from top ballot position should be distributed “fairly”

between the major political parties. The “crux of [their] constitutional claim,” they

explain, “is the way in which” the ballot statute distributes the primacy vote

“between similarly-situated major parties.” In their view and the district court’s,

fairness means distributing the primacy vote either evenly between the major

parties or on some apolitical basis, like random lottery or alphabetically by

candidate last name.

      But sensible as those approaches might be, they are hardly the only ways to

conceive of a “fair” ballot order. As in Rucho, “it is not even clear what fairness

looks like in this context.” 139 S. Ct. at 2500. Instead of splitting the primacy


                                          48
              Case: 19-14552      Date Filed: 04/29/2020    Page: 49 of 95



effect between the two major parties, perhaps Florida should ensure that each

political party on the ballot—including minor parties—has an equal number of its

candidates listed first for office. After all, parties that have qualified to be on the

ballot are similarly situated with respect to any right to be first on the ballot. Or,

because that approach might give an undue advantage to minor parties with few

supporters, perhaps Florida should distribute the primacy effect proportionately

based on the number of registered voters in each party. That is, if 20 percent of

registered voters belong to one political party, that party’s candidates should

appear first on 20 percent of the ballots, and so on. Maybe Minnesota’s approach is

fairest: award the primacy effect entirely to one party—the party that received the

fewest votes in the last election. Minn. Stat. § 204D.13(2). One could imagine

many other ballot schemes that plausibly claim to be the fairest way, or at least a

fair way, to distribute the primacy effect, including the one Florida adopted nearly

70 years ago: giving all parties the chance to win the primacy effect at each

gubernatorial election.

      As in the partisan gerrymandering context, picking among these alternatives

“poses basic questions that are political, not legal.” Rucho, 139 S. Ct. at 2500.

“There are no legal standards discernible in the Constitution for making such

judgments, let alone limited and precise standards that are clear, manageable, and

politically neutral.” Id. “Any judicial decision on what is ‘fair’ in this context


                                            49
              Case: 19-14552     Date Filed: 04/29/2020    Page: 50 of 95



would be an ‘unmoored determination’ of the sort characteristic of a political

question beyond the competence of the federal courts.” Id. (quoting Zivotofsky v.

Clinton, 566 U.S. 189, 196 (2012)).

      And even if courts could discern in the Constitution a standard of fairness

for evaluating ballot-order regimes, they would run headlong into the second

problem the Supreme Court identified in Rucho. There are no discernable and

manageable standards “to answer the determinative question”: How much partisan

advantage from ballot order is too much? See id. at 2501; see also id. at 2498

(asking “how much partisan dominance is too much” (internal quotation marks

omitted)). It is impossible to ensure that each candidate or party in a particular

election appears at the top of the ballot an equal number of times. Election officials

cannot know in advance how many ballots will be cast in a given race, let alone

how many ballots will be cast in each county or voting precinct or which counties

and precincts have the largest numbers of disinterested voters. Relatedly, how large

must the primacy effect be to create a constitutional problem? Two percent of

voters? Five percent? Some greater share? If the standard is an “outcome

determinative” number of voters, then any disparity in allocating the primacy

effect could violate the Constitution in close races. Would awarding the primacy

effect to a single political party be constitutional in a noncompetitive state where it

would make no difference to electoral outcomes but unconstitutional in a


                                          50
              Case: 19-14552     Date Filed: 04/29/2020    Page: 51 of 95



battleground state? As with partisan gerrymandering, even if courts “knew which

version of fairness to be looking for, there are no discernible and manageable

standards for deciding whether there has been a violation.” Id. at 2501.

      At bottom, the voters and organizations’ challenge to the ballot statute rests

on the notion “that each party must be influential in proportion to its number of

supporters.” Id. Their complaint is that some voters who are neither Democrats nor

Republicans will vote for the Republican candidate solely because the Republican

is listed first, giving Republicans an advantage beyond their actual number of

supporters. But the Supreme Court has never accepted that baseline as providing a

justiciable standard in any context. It has instead emphatically rejected the idea that

federal courts are “responsible for vindicating generalized partisan preferences.”

Id. (quoting Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018)).

      The federal judiciary’s “constitutionally prescribed role is to vindicate the

individual rights of the people appearing before it.” Id. (quoting Gill, 138 S. Ct. at

1933). Where an election law does not burden the right to vote in any way, we

cannot vindicate individual rights. And we “have no license to reallocate political

power between the two major political parties, with no plausible grant of authority

in the Constitution, and no legal standards to limit and direct [our] decisions.” Id.

at 2507. The complaints of partisan gerrymandering in Rucho cannot be

persuasively distinguished from the voters and organizations’ complaint. A


                                          51
              Case: 19-14552     Date Filed: 04/29/2020    Page: 52 of 95



complaint that the order in which candidates appear on a ballot confers an

impermissible partisan advantage to one party presents a nonjusticiable political

question.

      One possible response to the preceding analysis is that because the voters

and organizations have not alleged any burden on voting rights, their complaint

fails on the merits though it remains justiciable. But a complaint can both fail to

state a constitutional violation and be nonjusticiable if there are no judicially

discernible and manageable standards to adjudicate it. Take complaints of partisan

gerrymandering. In the light of Rucho, we know that any complaint that a

redistricting plan is unconstitutionally partisan must be dismissed as

nonjusticiable—even if the challenged plan is so fair that it could not possibly

violate the Constitution. Nor must a particular practice even be capable of

violating the Constitution for challenges to that practice to be nonjusticiable. Our

guide, again, is Rucho. We do not know whether partisan gerrymandering can ever

violate the Constitution; in its 46 years of attempting to adjudicate those

complaints, the Supreme Court never declared a single redistricting plan

unconstitutionally partisan. Id. at 2491, 2497–98, 2507. But even though partisan

gerrymandering may not violate the Constitution, challenges to that practice are

nonetheless nonjusticiable because they are unsuited for resolution by federal




                                          52
             Case: 19-14552     Date Filed: 04/29/2020    Page: 53 of 95



courts. Id. at 2507–08. The same is true for complaints of partisan advantage based

on ballot order.

      The voters and organizations’ arguments that their complaint is justiciable

are unconvincing. To make their case, they attempt to distinguish Rucho, invoke a

host of inapposite precedents, and posit hypothetical laws that bear no resemblance

to the challenged law in this action. None of their arguments have merit.

      The voters and organizations first suggest that Rucho is distinguishable

because the Supreme Court searched for a judicially manageable standard to police

partisan gerrymandering “for decades” without success. But Rucho makes clear

that complaints of partisan gerrymandering have always been nonjusticiable; it did

not impose a requirement that courts first struggle to identify a justiciable standard

for some period of time before declaring a complaint nonjusticiable. Complaints of

partisan gerrymandering did not become nonjusticiable only after the Court tried

and failed to develop a standard. See Lester v. United States, 921 F.3d 1306, 1312

(11th Cir. 2019) (W. Pryor, J., respecting the denial of rehearing en banc) (“[W]e

should be mindful of the difference between a change in judicial doctrine and a

change in law.” (emphasis added)). Instead, the Court’s inability to discern a

manageable standard was evidence that these complaints had always been “outside

the courts’ competence and therefore beyond the courts’ jurisdiction.” Rucho, 139

S. Ct. at 2494; see also Lester, 921 F.3d at 1313 (“Without distinguishing between


                                          53
              Case: 19-14552     Date Filed: 04/29/2020    Page: 54 of 95



judges’ understanding of the law and the law itself, . . . the Supreme Court [could

not] meaningfully describe a past decision of its own as ‘wrong the day it was

decided.’” (quoting Planned Parenthood of Se. Penn. v. Casey, 505 U.S. 833, 863

(1992) (joint opinion of O’Connor, Kennedy, and Souter, JJ.))). As discussed

below, the judiciary’s experience with partisan ballot-order complaints provides

similar evidence that no judicially discernible and manageable standards exist to

adjudicate them—that is, that these complaints have always been nonjusticiable.

      The voters and organizations also argue that Rucho is distinguishable

because some amount of partisan gerrymandering is constitutionally permissible in

redistricting, but partisan considerations are off limits in the realm of election

administration. And if partisan considerations are forbidden in election

administration, that reality arguably eliminates the line-drawing problem the

Supreme Court faced in Rucho—how much partisanship is too much? In the voters

and organizations’ view, any partisanship is too much partisanship in this context.

Cf. id. at 2502 (explaining that complaints of racial gerrymandering can rightly ask

“for the elimination of a racial classification” but that complaints of partisan

gerrymandering “cannot ask for the elimination of partisanship”).

      This argument has at least two problems. First, partisan considerations are

not entirely off limits in election administration. Partisan motivations do not doom

a nondiscriminatory election law if “valid neutral justifications” also support the


                                           54
              Case: 19-14552      Date Filed: 04/29/2020    Page: 55 of 95



law. Crawford, 553 U.S. at 204 (plurality opinion); see also Common Cause/Ga.,

554 F.3d at 1355. But even if partisan motivations were entirely off limits in

election administration, that fact would not eliminate the line-drawing problems

inherent in the voters and organizations’ complaint, which is based solely on the

partisan effects of the ballot statute. The voters and organizations have never

argued that the Democrat-led legislature and Democratic governor that enacted the

statute were motivated by impermissible partisan intent. Their complaint does not

ask for the elimination of partisan intent in ballot order. It asks for a fair allocation

of the primacy vote, much like the complaints of partisan gerrymandering in Rucho

asked for “a [fair] level of political power and influence.” 139 S. Ct. at 2499.

      The voters and organizations next contend that because other challenges to

election regulations are justiciable, theirs must be too. They point to Williams v.

Rhodes, 393 U.S. 23, 24, 28 (1968), which held that a challenge to laws that “made

it virtually impossible” for certain political parties to access the ballot was

justiciable. But Williams provides no support for their position.

      Laws that limit the ability of candidates or parties to access the ballot burden

“voters’ freedom of choice and freedom of association.” Anderson, 460 U.S. at 806

(emphasis added); see also Socialist Workers Party, 479 U.S. at 193 (explaining

that ballot-access restrictions “impinge upon the rights of individuals to associate

for political purposes, as well as the rights of qualified voters to cast their votes


                                           55
              Case: 19-14552      Date Filed: 04/29/2020    Page: 56 of 95



effectively”). Standards exist to assess the burdens imposed by restrictions on

ballot access. See Socialist Workers Party, 479 U.S. at 193–99. But no standards

exist to judge challenges to the partisan advantage conferred by ballot order.

      The voters and organizations contend that if we determine their complaint is

nonjusticiable, other more nefarious ballot laws will be insulated from judicial

review. They offer examples of hypothetical laws that require a “thumbs-up” or

asterisk symbol next to candidates of the Governor’s party, or that require the

names of those candidates to appear in larger font, bold print, or a different color.

Because challenges to these laws should be justiciable, they argue, so also should

challenges to laws that govern ballot order.

      A ruling that this lawsuit is nonjusticiable would not mean that challenges to

these kinds of ballot laws are also nonjusticiable. The Elections Clause, which

commits the regulation of the “Times, Places and Manner of holding Elections” to

state legislatures, U.S. Const. art. I, § 4, cl. 1, provides a judicially discernable and

manageable standard to evaluate nonprocedural laws about ballot content. The

Supreme Court has held that the Elections Clause establishes the boundaries of

state authority over elections. See Cook v. Gralike, 531 U.S. 510, 523 (2001)

(“[T]he States may regulate the incidents of such elections, including balloting,

only within the exclusive delegation of power under the Elections Clause.”). In

Cook, the Court invalidated a Missouri law that placed a pejorative designation


                                           56
             Case: 19-14552      Date Filed: 04/29/2020   Page: 57 of 95



next to candidates who refused to support term limits because the law did not

regulate the time, place, or manner of elections but instead sought to disparage or

endorse particular candidates. Id. at 523–26. “Thumbs-up” laws could be evaluated

under that standard, as could other laws that arguably do not regulate the manner of

elections, like laws that provide favorable font choices for certain candidates. But

Cook and the Elections Clause provide no standard to evaluate laws that govern

ballot order. Unlike the law at issue in Cook or a “thumbs-up” law, laws that

govern ballot order plainly regulate the manner of elections and are within the

power of states to enact. To use an Australian ballot, Florida, like every other state,

necessarily had to decide the order in which candidates’ names appear on the

ballot. And the choice of what order to adopt cannot be evaluated using legal

standards because it “poses basic questions that are political, not legal.” Rucho,

139 S. Ct. at 2500.

      One might think that holding the voters and organizations’ complaint to be

nonjusticiable would mean that all challenges to ballot order are nonjusticiable, but

that is not so. Rucho makes clear that one kind of challenge to a law can be

justiciable and another nonjusticiable depending on whether judicially discernable

and manageable standards exist to adjudicate the complaint. The Court explained

that challenges to a redistricting plan based on racial gerrymandering or violations

of the one-person, one-vote principle are justiciable because manageable standards


                                          57
              Case: 19-14552     Date Filed: 04/29/2020    Page: 58 of 95



exist to adjudicate those complaints, even though challenges to the same

redistricting plan based on its partisan effects are nonjusticiable. See id. at 2501–

02. Similarly, if the voters and organizations’ complaint were that Florida’s ballot

order somehow made it more difficult for Democrats to vote for their candidate of

choice, their complaint would be justiciable, and we would have to weigh the

burden imposed by the law against the state’s regulatory interests. See Burdick,

504 U.S. at 434; Common Cause/Ga., 554 F.3d at 1352. It is conceivable that a law

governing ballot order could have that effect: a law that required Democrats to be

placed on the last page of the ballot and all other candidates to appear on the earlier

pages might make it more difficult for Democratic voters to find and select their

preferred candidate. But that is not the kind of complaint the voters and

organizations brought. They instead ask us to fairly apportion the primacy vote

among the political parties, and that complaint falls squarely within Rucho’s

definition of a political question.

      The voters and organizations also argue that the decisions of other courts

adjudicating complaints of partisan advantage based on ballot order prove that their

complaint is justiciable. But the relevant decisions all predate Rucho. See, e.g.,

Libertarian Party of Va. v. Alcorn, 826 F.3d 708, 717 (4th Cir. 2016); Green Party

of Tenn. v. Hargett, 767 F.3d 533, 550–51 (6th Cir. 2014); Koppell v. N.Y. State

Bd. of Elections, 153 F.3d 95, 96 (2d Cir. 1998); McLain v. Meier, 637 F.2d 1159,


                                          58
              Case: 19-14552     Date Filed: 04/29/2020    Page: 59 of 95



1167 (8th Cir. 1980); Sangmeister v. Woodard, 565 F.2d 460, 465 (7th Cir. 1977).

And none of the decisions addressed whether complaints of partisan advantage

based on ballot order are justiciable. More fundamentally, that courts have

attempted to adjudicate a complaint does not mean the complaint is justiciable.

Indeed, before Rucho, numerous lower courts had crafted some standard to

adjudicate complaints of partisan gerrymandering. See Rucho, 139 S. Ct. at 2502–

06.

      Even taken on their own terms, these decisions support, rather than

undermine, the conclusion that the voters and organizations’ complaint is

nonjusticiable. They provide evidence that the voters and organizations’ complaint

is inherently standardless, much as the many prior decisions attempting to

adjudicate complaints of partisan gerrymandering did in Rucho. See id. at 2497–98.

Because complaints of partisan advantage based on ballot order are not based on

the right to vote at all, the courts in each of these decisions were forced to decide

what constituted a fair method of allocating of the top ballot position and then

determine whether the challenged law so departed from that standard of fairness

that it violated the Constitution.

      Unsurprisingly, the courts settled on different and sometimes contradictory

standards. The Fourth Circuit, for example, concluded that “facially neutral and

nondiscriminatory” ballot-order laws “impose[] only the most modest burdens” on


                                          59
             Case: 19-14552     Date Filed: 04/29/2020   Page: 60 of 95



voting and associational rights and for that reason survive scrutiny under Anderson

and Burdick. Libertarian Party of Va., 826 F.3d at 717. The Eighth Circuit, in

contrast, held that “position advantage must be eliminated as much as is possible”

and decided that the “fairest remedy” was “some form of ballot rotation whereby

‘first position’ votes are shared equitably by all candidates.” McLain, 637 F.2d at

1169 (emphasis added). The Seventh Circuit did not require rotation of the top

ballot spot among all candidates; instead, it held that laws governing ballot order

pose no constitutional problem so long as they are “neutral” in character and do not

intentionally favor one class of candidates over another. Sangmeister, 565 F.2d at

465–68. And at least one court has concluded that even a “neutral” method of

assigning ballot position—alphabetically by candidate last name—violated the

state constitutional rights of a candidate whose name would never allow him to

appear at the top of the ballot. Kautenburger v. Jackson, 333 P.2d 293, 294–95

(Ariz. 1958). These decisions strengthen the conclusion that there are no judicially

discernable and manageable standards for adjudicating complaints of partisan

advantage based on ballot order. Such complaints present competing visions of

fairness that are “unguided and ill suited to the development of judicial standards.”

Rucho, 139 S. Ct. at 2501 (internal quotation marks omitted). Federal judges have

no business deciding them.




                                         60
              Case: 19-14552     Date Filed: 04/29/2020     Page: 61 of 95



      Finally, the voters and organizations contend that the Supreme Court’s

summary affirmance in Mann v. Powell, 398 U.S. 955 (1970) (mem.), establishes

that their complaint is justiciable, but that is plainly wrong. The law at issue in

Mann placed candidates on the ballot in the order they submitted their nominating

petitions and gave the Illinois Secretary of State unfettered discretion to break ties

if he received multiple petitions simultaneously. 314 F. Supp. 677, 678–79 (N.D.

Ill. 1969), aff’d, 398 U.S. 955. When the Secretary received two or more petitions

simultaneously, he chose to break the tie in favor of incumbents. Id. A three-judge

district court enjoined that practice, id. at 679, and the Supreme Court summarily

affirmed, Mann, 398 U.S. at 955. But because neither court addressed whether it

had jurisdiction to hear the dispute, Mann is not precedential as to justiciability.

See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998) (“We have

often said that drive-by jurisdictional rulings of this sort . . . have no precedential

effect.”); United States v. More, 7 U.S. (3 Cranch) 159, 172 (1805) (Marshall, C.J.,

at oral argument) (“No question was made, in that case, as to the jurisdiction. It

passed sub silentio, and the court does not consider itself as bound by that case.”).

      Not only is Mann a nonprecedential drive-by ruling on the issue of

justiciability, but it also provides no basis to conclude that the Supreme Court has

ever adjudicated a complaint based on the partisan effects of ballot order. The

Supreme Court has cautioned that we must not overread its summary affirmances:


                                           61
              Case: 19-14552     Date Filed: 04/29/2020   Page: 62 of 95



“the precedential effect of a summary affirmance extends no further than the

precise issues presented and necessarily decided by those actions. A summary

disposition affirms only the judgment of the court below, and no more may be read

into our action than was essential to sustain that judgment.” Anderson, 460 U.S. at

784 n.5 (internal quotation marks omitted); see also Mandel v. Bradley, 432 U.S.

173, 176 (1977) (“Because a summary affirmance is an affirmance of the judgment

only, the rationale of the affirmance may not be gleaned solely from the opinion

below. When we summarily affirm, without opinion, we affirm the judgment but

not necessarily the reasoning by which it was reached.” (alteration adopted)

(internal quotation marks omitted)). It is impossible to tell whether the Supreme

Court based its summary affirmance in Mann on the district court’s rationale—that

the Secretary’s decision to “favor incumbents in breaking ties” violated the

plaintiffs’ “right to fair and evenhanded treatment,” 314 F. Supp. at 679—or on

some alternative basis. The Court could just as well have affirmed on an alternative

ground—for example, the ground urged by the plaintiffs “that the statute [was]

unconstitutional for failure to set out standards to guide the Secretary’s action in

breaking ties.” Id. at 678. In short, the voters and organizations’ reliance on Mann

is completely misplaced.

      The voters and organizations’ attempts to escape the reasoning of Rucho are

all unavailing. Despite their many protests, Rucho compels the conclusion that


                                          62
              Case: 19-14552     Date Filed: 04/29/2020     Page: 63 of 95



complaints of unfair partisan advantage based on ballot order present

nonjusticiable political questions. Although Rucho may seem counterintuitive to

federal judges who are used to usurping the authority of state legislatures to

regulate elections, it should not. The Constitution commits the “Times, Places and

Manner” of holding congressional elections to legislatures—the state legislatures

in the first instance, subject to any regulations Congress prescribes. U.S. Const. art.

I, § 4, cl. 1. Our founding charter never contemplated that federal courts would

dictate the manner of conducting elections—in this lawsuit, down to the order in

which candidates appear on a ballot.

      Alexander Hamilton explained in Federalist 59 that “a discretionary power

over elections ought to exist somewhere,” but that somewhere was not the federal

judiciary. The Federalist No. 59, at 306 (Alexander Hamilton) (George W. Carey

& James McClellan eds., 2001). Instead, Hamilton identified “only three ways in

which this power could have been reasonably organized.” Id. It could be “lodged

wholly in the national legislature, or wholly in the state legislatures, or primarily,

in the latter, and ultimately in the former.” Id. The Constitution, of course, adopted

the third option. But the district court in this action assumed for itself the

“discretionary power over elections” that the Constitution assigns to the state and

federal legislatures, in contravention of clear Supreme Court precedent that should




                                           63
             Case: 19-14552     Date Filed: 04/29/2020   Page: 64 of 95



have prevented it from reaching the merits of this dispute. Its decision to do so was

error.




                                         64
                Case: 19-14552        Date Filed: 04/29/2020       Page: 65 of 95



JILL PRYOR, Circuit Judge, concurring in part and dissenting in part:

      For the past 20 years, the Republican candidate’s name has been listed first

on every general election ballot in every race in every contested partisan election in

the state of Florida. In this case, individuals and organizations sued Florida’s

Secretary of State to challenge as unconstitutional the state statute governing ballot

ordering in general elections. Florida law requires the names of candidates from

the governor’s party to be listed first for each office on the general election ballot.

See Fla. Stat. § 101.151(3)(a). The district court found after a bench trial that this

ballot-ordering scheme has awarded Republican candidates a “small but

statistically significant advantage” due to the tendency of some voters to select a

candidate simply because his name is listed first (a phenomenon known as the

“primacy effect” or “candidate name order effect”). Doc. 202 at 2. 1 As a result,

the court concluded, the scheme violated the First and Fourteenth Amendments.

      The merits question in this appeal is whether Florida’s ballot-order law

violates the Constitution by awarding the advantage created by the primacy effect

to candidates based on their affiliation with the governor’s political party. But

before we can address the merits, we must be sure that the plaintiffs have standing

to bring this challenge. See Warth v. Seldin, 422 U.S. 490, 498 (1975) (“[T]he




      1
          “Doc. #” refers to the numbered entry on the district court’s docket.

                                                 65
              Case: 19-14552      Date Filed: 04/29/2020    Page: 66 of 95



question of standing is whether the litigant is entitled to have the court decide the

merits of the dispute or of particular issues.”).

      The Constitution limits the power of the judiciary to deciding “Cases” and

“Controversies.” U.S. Const. art. III, § 2, cl. 1. To satisfy the case-or-controversy

requirement, a plaintiff must have standing to sue. See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). To establish standing, a plaintiff must show (1) an

injury in fact; (2) a causal connection between the injury and the causal conduct,

meaning that the injury is fairly traceable to the defendant’s conduct; and (3) a

likelihood that the injury will be redressed by a favorable decision. Id.; MSP

Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016). Failure

to demonstrate any one of these three elements defeats a plaintiff’s standing. The

majority opinion concludes that the plaintiffs lack standing to sue the Secretary of

State because at trial they failed to prove all three: (1) that any plaintiff suffered an

injury in fact; (2) that any injury a plaintiff suffered, if one existed, was fairly

traceable to the Secretary’s conduct, and (3) that any injury a plaintiff suffered, if

one existed, could be redressed by a judgment against the Secretary.

      I agree with the majority that the plaintiffs lack standing because at trial they

failed to prove that any plaintiff suffered an injury in fact. In my view, the

plaintiffs’ strongest argument is that plaintiff Priorities USA—which describes

itself as a progressive organization that works to increase participation of


                                            66
              Case: 19-14552     Date Filed: 04/29/2020    Page: 67 of 95



underrepresented communities in civil life and the political process and supports

Democrats running for office around the country—suffered an injury in fact under

a diversion-of-resources theory. The plaintiffs argue that to overcome the

advantage the ballot-order scheme grants Republican candidates as a result of the

primacy effect, Priorities USA had to devote more resources to the candidates it

supported in Florida, which drained its resources. But I must agree with the

majority that even Priorities USA’s evidence is insufficient. The problem with the

plaintiffs’ reliance on a diversion-of-resources theory is that they presented no

evidence of any activities Priorities USA “divert[ed] resources away from in order

to spend additional resources on combatting the primacy effect.” Maj. Op. at 21-

22 (citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 n.21 (1982)).

Because the plaintiffs failed to prove that any plaintiff suffered an injury in fact, I

join Part III-A of the majority opinion holding that the plaintiffs failed to establish

standing and thus the district court lacked jurisdiction to reach the merits.

      The absence of injury in fact defeats standing; there is no need to go further.

But the majority does not stop here. In Part III-B, the majority opinion announces

alternative holdings that the plaintiffs lack standing because, even assuming they

proved injury, their injury was not fairly traceable to the Secretary of State or

redressable in a lawsuit against her because under Florida law different

government officials—county election supervisors—are responsible for preparing


                                           67
               Case: 19-14552       Date Filed: 04/29/2020       Page: 68 of 95



the ballots listing the candidates in order.2 I believe that the questions of Florida

law we must resolve to decide traceability and redressability—in ordering

candidates’ names on ballots, what role does the Secretary of State play and does

she exercise sufficient authority over county election supervisors?—are

considerably harder than the majority makes them out to be. I cannot agree with

the majority’s decision to forge ahead nonetheless and reach alternative holdings

that depend on resolving unsettled and difficult questions of state law about the

scope of a state official’s role and the extent of her power. What’s more, in

holding that the plaintiffs failed to establish traceability or redressability, the

majority unveils a new understanding of those concepts that imposes a heavier

burden on the plaintiffs than our precedent supports and creates a split with

authority from other circuits. I respectfully dissent from Part III-B of the majority

opinion because I believe that principles of judicial restraint counsel us to refrain

from addressing traceability and redressability.3


       2
         There is no question that the majority opinion reaches alternative holdings here because
any one of these three independent grounds would mean that the plaintiffs lacked standing to
pursue the case. See Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1255-56 (11th Cir. 2017).
       3
         In his separate concurrence, Judge William Pryor offers another reason why this lawsuit
should be dismissed, that it presents a non-justiciable political question. He argues that the
Supreme Court’s recent decision in Rucho v. Common Cause, 139 S. Ct. 2484 (2019), “compels
the conclusion that this complaint presents a nonjusticiable political question.” Concurrence at
44. I cannot agree that Rucho compels that conclusion when the Supreme Court indicated that its
reasoning was specific to the gerrymandering context, which the Court described as one of the
“most intensely partisan aspects of American political life.” Rucho, 139 S. Ct. at 2507. Because
Judge William Pryor’s concurrence reflects only his own views and not those of the majority, I
address the application of the political question doctrine no further.

                                               68
              Case: 19-14552     Date Filed: 04/29/2020   Page: 69 of 95



                                          I.

      As the majority opinion reflects, the issues of traceability and redressability

turn on our interpretation of Florida law. To establish that their injury was

traceable to the Secretary of State’s conduct, the plaintiffs had to prove a “causal

connection” between their injuries and the conduct they complained of. Focus on

the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th Cir.

2003). To establish that their injury was redressable by suing the Secretary, the

plaintiffs had to prove that it was “likely, as opposed to merely speculative” that

their hypothetical injury would “be redressed by a favorable decision” against her.

Loggerhead Turtle v. Cty. Council of Volusia Cty., 148 F.3d 1231, 1253 (11th Cir.

1998) (internal quotation marks omitted). In deciding whether the plaintiffs could

satisfy the traceability and redressability requirements, then, we must consider the

extent of the Secretary of State’s authority under Florida state law when it comes

to ballot ordering.

      According to the majority opinion, the plaintiffs failed to establish

redressability or traceability because Florida law tasks county election supervisors,

“independently of the Secretary, with printing the names of candidates on ballots in

the order prescribed by the ballot statute.” Maj. Op. at 24-25. The majority

opinion interprets Florida law as (1) placing all responsibility for the ordering of

candidates on the ballots with the county election supervisors, thus giving the


                                          69
                Case: 19-14552        Date Filed: 04/29/2020        Page: 70 of 95



Secretary no “role in determining the order in which candidates appear on ballots,”

and (2) giving the Secretary no control over the county election supervisors. Id. at

25-26. Notably, no Florida court has ever held that the Secretary of State’s

authority is so limited. Perhaps even more remarkable, the majority’s argument

about the Secretary of State’s authority is one that she herself never raised in this

case, even though, as the majority opinion demonstrates, it would have been to her

advantage.4 And yet the majority opinion concludes that this case presents a

straightforward question about the proper interpretation of Florida’s Election Code.

       I urge that we abstain from alternative holdings on traceability and

redressability because these issues turn on questions about how the state of Florida

has structured its government to divide power between state and local officials in

the crucial function of holding elections. These are questions that are best

answered by Florida state courts. Reading Florida’s Election Code in the absence

of such guidance, however, I think the better answer to the question whether the

Secretary of State plays a sufficient role in setting ballot order and exercises

adequate control over the county election supervisors to support standing is “yes.”


       4
          The majority opinion downplays the significance of the Secretary of State’s decision not
to argue traceability or redressability in this case by suggesting that it was simply a strategic call
not to raise these arguments before a district court judge who had repeatedly rejected them in
other cases. But this supposition fails to account for the Secretary’s decision not to argue
traceability and redressability in her briefing on appeal. See Ouachita Watch League v. Jacobs,
463 F.3d 1163, 1169-70 (11th Cir. 2006) (recognizing that a party may raise a jurisdictional issue
for the first time on appeal).

                                                 70
              Case: 19-14552    Date Filed: 04/29/2020    Page: 71 of 95



In this section, I review the provisions in Florida’s Election Code defining the

scope of the Secretary of State’s authority, with emphasis on three provisions that

the majority opinion seems to misapprehend. Importantly, if the majority

opinion’s understanding of Florida law is wrong, so are its holdings on traceability

and redressability.

                                          A.

      To understand the scope of the Secretary of State’s authority, we must

interpret Florida’s Election Code, following Florida’s rules of statutory

construction. See Robbins v. Garrison Prop. & Cas. Ins. Co., 809 F.3d 583, 586

(11th Cir. 2015). Those rules provide that “legislative intent is the most important

factor that informs our analysis.” Quarantello v. Leroy, 977 So. 2d 648, 651 (Fla.

Dist. Ct. App. 2008). Legislative intent must be gleaned “primarily from the text

of the statute,” focusing on “the actual language used by the Legislature.” Id.

(internal quotation marks omitted). In examining statutory text, courts in Florida

“will not look merely to a particular clause in which general words may be used,

but will take in connection with it the whole statute.” Id. (internal quotation marks

omitted); see also Orange Cty. v. Singh, 268 So. 3d 668, 671 n.4 (Fla. 2019) (“In

construing the Florida Election Code, it is necessary to read all provisions in pari

materia.”).




                                          71
               Case: 19-14552        Date Filed: 04/29/2020       Page: 72 of 95



       When we look at Florida’s Election Code as a whole, we see that the Florida

Legislature has divided responsibility for administering elections among state and

local officials. The Secretary of State, appointed by the governor, serves as the

head of the Department of State, oversees its Division of Elections, and is charged

with “general supervision and administration of the election laws.” See Fla. Stat.

§§ 15.13; 20.10(1), (2)(a). The Secretary is the “chief election officer of the state”

responsible for “[o]btain[ing] and maintain[ing] uniformity in the interpretation

and implementation of the election laws.” Id. § 97.012(1). To maintain this

uniformity, the Department of State may “adopt by rule uniform standards for the

proper and equitable interpretation and implementation of the requirements of

chapter 97 through 102 and 105 of the Election Code.” Id. 5 The ballot-order

statute is found in chapter 101.

       Although the Secretary of State plays a role in overseeing elections across

the state, most of the work in administering elections occurs at the county level.

Each of Florida’s 67 counties elects its own election supervisor who oversees how

elections in her county are conducted. See id. § 98.015(1). Each supervisor is


       5
          This provision excludes two chapters of the Election Code, 103 and 104, from the
Department of State’s power to adopt uniform standards for the interpretation and
implementation of the requirements of the other chapters. Chapter 103 primarily addresses the
procedures that govern the electors who cast Florida’s votes for President of the United States in
the electoral college, Fla. Stat. §§ 103.011-103.141, and Chapter 104 sets forth criminal penalties
for violating Election Code provisions, id. §§ 104.011-104.43. Neither chapter is relevant to the
issues before us.

                                                72
             Case: 19-14552     Date Filed: 04/29/2020    Page: 73 of 95



responsible for appointing an election board, comprised of poll workers for each

precinct in the county, that conducts the voting in each precinct on election day.

See id. § 102.012(1), (4). The supervisor’s responsibilities also include “updat[ing]

voter registration, enter[ing] new voter registrations into the statewide voter

system, and act[ing] as the official custodian of documents” related to elector

registration “and changes in voter registration status.” Id. § 98.015(3).

      Most relevant here, county election supervisors print the ballots that voters

use. Before a general election, the Department of State certifies to each county

election supervisor the names of the candidates running for office that are to appear

on ballots in that county. Id. § 99.121. The Election Code then directs that the

“names of such persons shall be printed by the supervisor of elections upon the

ballot in their proper place as provided by law.” Id. Based solely on this language,

the majority opinion concludes that election supervisors set the order of the

candidate’s names on the ballot. From there, the majority opinion concludes that

the Secretary of State exercises no control over how Florida election supervisors

carry out their duty to order ballots because under Florida’s state constitution and

the Election Code the county officials are elected by the voters, and the Secretary

of State does not appoint them, does not compensate them, may not suspend them,

and may not remove them from office.




                                          73
              Case: 19-14552     Date Filed: 04/29/2020    Page: 74 of 95



      My concern is that the majority opinion’s analysis of Florida law is

incomplete because it reads provisions of Florida’s Election Code in isolation,

contrary to Florida’s rules of statutory construction. In particular, the majority’s

interpretation fails to appreciate the effect of three relevant provisions of the Code,

which suggest that the Florida Legislature intended for the Secretary of State to

play a substantive role in setting the ballot order and overseeing how election

supervisors carry out their duties in this regard.

      The first provision the majority opinion largely overlooks is the one in

which the Florida Legislature charges the Department of State with “adopt[ing]

rules prescribing a uniform primary and general election ballot.” See id.

§ 101.151(9)(a). These rules must incorporate the requirements of § 101.151—

which includes the ballot-order scheme in subsection (3)(a)—and may “prescribe

additional matters” including rules governing “[i]ndividual race layout.” See id.

§ 101.151(9)(a). Among other things, the Department’s “rules must graphically

depict a sample . . . general election ballot form.” Id. § 101.151(9)(b). The

Department’s form ballots incorporate the ballot-ordering scheme. See, e.g., Form

Official General Election Ballot, DS-DE 207 (eff. Sep. 12, 2018), available at

https://www.flrules.org/Gateway/reference.asp?No=Ref-06441 (last accessed April

28, 2020); see also Fla. Admin. Code Ann. r. 1S-2.032(15)(b) (2020) (stating that

the ballot form is incorporated by reference into the Secretary’s rules). This is


                                           74
               Case: 19-14552        Date Filed: 04/29/2020        Page: 75 of 95



consistent with the Secretary of State’s explanation at oral argument that after the

primary elections, “we have a ballot order that the [Secretary of] State provides to

the [county election] supervisors . . . then they design and set the ballot per the

order that is provided by the State.” Oral Argument Recording at 36:10-36:46.6

       Indeed, the Elections Code’s use of the terms “prescribing” and “prescribe”

when describing the Secretary of State’s power to make rules governing general

election ballots and individual race layout confirms that the Florida Legislature

granted the Secretary of State authority to direct election supervisors when they

perform the task of preparing ballots, including the ordering of candidates. The

plain meaning of “prescribe” is “[t]o make an authoritative ruling.” Prescribe, The

Oxford English Dictionary (online ed.) (last accessed April 27, 2020); see Nehme

v. Smithkline Beecham Clinical Labs., Inc., 863 So. 2d 201, 205 (Fla. 2003)

(explaining that under Florida law, “[w]hen necessary, the plain and ordinary

meaning of words can be ascertained by reference to a dictionary” (internal

quotation marks omitted)). In trying to discover what the Florida Legislature

intended when it adopted the Election Code, I cannot imagine that when it directed


       6
         A fuller quotation provides insight into the division of responsibility between the
Secretary of State and county election supervisors:
       [A]fter the primary we have a ballot order that the [Secretary of] State provides to
       the supervisors. And they set their ballots choosing their preferred printer, their
       preferred software, their preferred machines that have all been approved. And then
       they design and set the ballot per the order that is provided by the State.
Oral Argument Recording at 36:10-36:46.

                                                75
                Case: 19-14552        Date Filed: 04/29/2020         Page: 76 of 95



the Secretary to adopt rules incorporating the requirements of the ballot-order

statute in “prescribing” general election ballots, it contemplated that county

supervisors administering those elections would not be required to follow them.

        This should have been enough to give the majority pause, but there is a

second provision that the majority opinion misapprehends. Section 97.012(16)

authorizes the Secretary of State to “[p]rovide written direction and opinions to the

supervisors of elections on the performance of their official duties with respect to

the Florida Election Code or rules adopted by the Department of State.” Fla. Stat.

§ 97.012(16). This provision appears to flatly contradict the majority’s opinion

that the Secretary plays no role in and has no authority over the election

supervisors’ “performance of their official duties with respect to the Florida

Election Code” when it comes to the Code’s ballot-order provision. Id.

       The power to issue written “direction” to election supervisors, according to

the term’s plain and ordinary meaning, is the power to “instruct[]” the election

supervisors on “how to proceed or act” in carrying out their official duties and to

give them “authoritative guidance.” Direction, The Oxford English Dictionary

(online ed.) (last accessed April 27, 2020).7 Again, why would the legislature


       7
          As an example, the Secretary of State recently issued a directive instructing how county
election supervisors are to carry out their statutory duties under Fla. Stat. § 101.657 to select sites
for early voting. See Fla. Dep’t of State, Directive 2020-01—Early Voting Sites on College &
University Campuses and Fla. Stat. 101.657(1)(a) (Apr. 2, 2020),
https://dos.myflorida.com/media/702989/directive-2020-01.pdf. Under Florida law, election
supervisors must operate early voting sites. See Fla. Stat. § 101.657(1)(a). An election
                                                  76
                Case: 19-14552        Date Filed: 04/29/2020        Page: 77 of 95



include such a provision if it intended that the election supervisors had no

obligation to follow the Secretary’s directions and opinions?

       This brings me to the third provision of the Florida Election Code that the

majority opinion neglects to afford the significance I believe is due. As the

majority opinion points out, § 97.012(14) gives the Secretary of State the power to

bring an action at law or in equity by mandamus or injunction “to coerc[e]” a

county supervisor of elections to perform any duties with respect to the Election

Code or to comply with any rule adopted by the Department of State. Maj. Op. at

26; see Fla. Stat. § 97.012(14). The majority opinion views this provision as

evidence that the Secretary of State lacks authority over the election supervisors

because she must rely on the judicial process to coerce an election supervisor to

comply.



supervisor may conduct early voting only at certain locations, such as a main or branch office of
the election supervisor, a city hall, a permanent public library facility, a fairground, a civic
center, or a courthouse. Id. In selecting early voting sites, the election supervisor must “provide
all voters in the county an equal opportunity to cast a ballot, insofar as is practicable” and ensure
that there is “sufficient nonpermitted parking to accommodate the anticipated amount of
voters.” Id.
        In Directive 2020-01, the Secretary of State instructed election supervisors how to
perform these duties. She explained to election supervisors that they were not required to limit
early voting sites to locations that “have a certain number of nonpermitted parking” spots but
must ensure that the “early voting sites collectively within a county” provide sufficient
nonpermitted parking spots to accommodate the anticipated number of early voters. Directive
2020-01 at ¶¶ 7-8. She then listed factors for election supervisors to consider when determining
whether the early voting sites offered sufficient parking. Id. at ¶ 8. Although the county election
supervisors are elected county officials who operate outside the Department of State, this
directive demonstrates that the Secretary of State issues binding written directions to instruct
them on the performance of their official duties under the Election Code.

                                                 77
                Case: 19-14552        Date Filed: 04/29/2020        Page: 78 of 95



       I lack the majority’s confidence that this provision signals the Secretary’s

lack of authority over the election supervisors. I find it significant that the Florida

Legislature expressly gave the Secretary of State a cause of action, particularly a

mandamus action—an “extraordinary remedy”—to compel an election supervisor

to follow the Department of State’s rules. State ex rel. Perkins v. Lee, 194 So. 315,

317 (Fla. 1940). After all, it is well-established under Florida law that a writ of

mandamus is available only when the duty sought to be coerced is “ministerial in

nature” and the “respondent is under a clear legal duty to act.” State ex rel.

Cherry v. Stone, 265 So. 2d 56, 57 (Fla. Dist. Ct. App. 1972) (emphasis added). If

county election supervisors are under a clear legal duty to follow her Department’s

rules, then it cannot be true that the Secretary lacks the authority to direct them.

Rather than supporting the majority opinion’s conclusion, § 97.012(14) appears to

undercut it by showing that the Secretary of State possesses the authority to compel

election supervisors to perform their duties in accord with her rules and directives.8




       8
          It is true that the Secretary of State does not appoint county election supervisors and has
no power to suspend them or remove them from office, but I think the majority infers too much
from these facts. The Florida Legislature designed a system of government in which the
Secretary of State lacks these particular powers but nonetheless possesses the authority to
oversee and direct how local officials carry out their duties, to ensure compliance with state
election law and maintain uniformity of election procedures throughout the state.
       Furthermore, although mandamus may seem like an indirect and inefficient remedy, after
a more fulsome look at the Secretary’s authority, I think it is reasonable to assume that the
mandamus power would need to be exercised only rarely.

                                                 78
             Case: 19-14552     Date Filed: 04/29/2020     Page: 79 of 95



      When all of these provisions are read together as a unified whole, it appears

to me that the Code gives the Secretary of State the power to set ballot-order rules

and control how election supervisors organize ballots. To be clear, I am not

answering these questions of Florida state law, which, as I explain below, should

be answered by Florida state courts. But I am confident that the majority opinion’s

conclusions about the limits of the Secretary of State’s authority rest on a woefully

incomplete analysis of Florida’s Election Code.

                                          B.

      If the majority opinion is wrong about the scope of the Secretary of State’s

authority under Florida law, that would mean that the plaintiffs satisfied the

standing requirements of traceability and redressability. Let me explain. First,

traceability: If the Secretary plays a role in ordering candidates’ names on general

election ballots following the ballot-order statute, any hypothetical injury the

plaintiffs suffered as a result of Florida’s ballot-order law would, at a minimum,

“flow indirectly from” the Secretary’s actions. Focus on the Family, 344 F.3d at

1273 (recognizing that the traceability inquiry is “concerned with something less

than the concept of proximate cause” (internal quotation marks omitted)).

      The fact that the plaintiffs’ hypothetical injuries also could be fairly traced to

the county election supervisors does not change the analysis. An injury cannot be

“the result of the independent action of some third party not before the court.”


                                          79
              Case: 19-14552     Date Filed: 04/29/2020    Page: 80 of 95



Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (emphasis added) (alterations

adopted) (internal quotation marks omitted). But standing “is not defeated merely

because the alleged injury can be fairly traced to the actions of both parties and

non-parties.” Loggerhead Turtle, 148 F.3d at 1247.

      Now, redressability: A hypothetical injury arising from the challenged law

would have been redressed by the district court’s injunction, which, among other

things, directed the Secretary of State not to “enforce . . . the ballot order scheme

described in section 101.151(3)(a).” Doc. 202 at 72. Under this injunction, the

Secretary would have to cease providing county election supervisors with form

ballots and promulgating rules and regulations that effectuated the Election Code’s

ballot-order scheme—meaning that when preparing ballot forms the Secretary

would have to use a different method for ordering the candidates for each office.

She could have selected any method other than putting candidates from the

governor’s political party first in every race. As the Secretary has explained, her

department provides each county election supervisor with a list of candidates in the

order required by the ballot-order statute. Given that the Secretary provides the

lists and oversees and directs how the county election supervisors carry out their

duties, it seems “likely, as opposed to merely speculative” that any hypothetical

injury the plaintiffs suffered as a result of enforcement of the ballot-order statute




                                          80
              Case: 19-14552     Date Filed: 04/29/2020    Page: 81 of 95



would be redressed by the district court’s relief. Loggerhead Turtle, 148 F.3d at

1253 (quoting Lujan, 504 U.S. at 561).

      The majority opinion’s primary argument about traceability and

redressability is that the Secretary of State lacks a sufficient connection to

Florida’s ballot-order scheme because she plays no role in setting ballot order and

exercises no control over county election supervisors who set ballot order. As I

explained above, the majority opinion reaches this conclusion only by ignoring, for

the most part, three key provisions of Florida’s Election Code. When the majority

opinion finally gets around to acknowledging these three provisions, it shifts gears

and raises an entirely new argument—that when a state official exercises authority

conferred on her by state law to promulgate rules and regulations under a statute,

the official does not “enforce” the statute. Maj. Op. at 34 (emphasis omitted)

(internal quotation marks omitted). The majority opinion warns that if we were to

conclude that the Secretary’s rule-making power gives her the authority to enforce

the Election Code, “plaintiffs could presumably also challenge a law by suing the

legislators who enacted it instead of the officials who execute it.” Id.

      I disagree that the statutory scheme reveals that the Secretary of State does

not enforce the ballot-order statute. To me, the Secretary of State’s role in

elections, specifically ballot ordering, points more clearly to the conclusion that

she enforces the statute. The Secretary prepares and provides to county election


                                          81
              Case: 19-14552     Date Filed: 04/29/2020    Page: 82 of 95



supervisors uniform ballot forms that incorporate the ballot-order scheme,

promulgates rules under the Election Code including the ballot-order statute, and

oversees how county election supervisors carry out their duties, all in fulfilling her

responsibility (hers alone) to maintain uniformity in the interpretation and

implementation of the Code throughout the state. See Fla. Stat. §§ 97.012(1), (14),

(16); 101.151(9). The majority opinion accepts that the Secretary “instruct[s]”

supervisors about ballot order. Maj. Op. at 34. Yet it cites no authority supporting

its conclusion that a state official afforded these sorts of responsibilities does not

enforce the statute. Nor does it cite any authority suggesting that an executive-

branch state official who carries out such responsibilities has a similar relationship

to the enforcement of the statute as a state legislator who voted to enact it.

      Given all of this, I think the better conclusion is that the Secretary of State’s

enforcement connection with the ballot-order statute is sufficient to establish that

any injury the plaintiffs suffered “flow[ed]” at least “indirectly” from her actions

and that it is “likely” that any such injury would be redressed by injunctive relief

against the Secretary. Focus on the Family, 344 F.3d at 1273. I recognize that in

this case the issues of traceability and redressability both turn on the Secretary’s

role in enforcing the ballot-order statute. But this is hardly surprising because

often “redressability and traceability overlap as two sides of a causation coin.”

Nova Health Sys. v. Gandy, 416 F.3d 1149, 1159 (10th Cir. 2005) (internal


                                           82
              Case: 19-14552     Date Filed: 04/29/2020    Page: 83 of 95



quotation marks omitted); see also Dynalantic Corp. v. Dep’t of Def., 115 F.3d

1012, 1017 (D.C. Cir. 1997) (same).

      To support its argument that the Secretary of State lacks a sufficient

connection to the statute’s enforcement, the majority opinion relies on our recent

en banc decision in Lewis v. Governor of Alabama, 944 F.3d 1287 (11th Cir. 2019)

(en banc). Lewis concerned the Birmingham city council’s passage of an

ordinance raising the minimum wage for workers in the city. Id. at 1292. In

response, the Alabama Legislature adopted a statewide minimum-wage law,

effectively nullifying Birmingham’s ordinance. Id. at 1292-93. Employees who

worked in Birmingham, along with several public interest groups, sued the

Attorney General of Alabama, claiming racial discrimination under multiple

theories. The plaintiffs sought as relief a declaration that the state statute was

unconstitutional and an injunction ordering the Attorney General to notify the

legislature and the public of the statute’s invalidity. Id. at 1294-95. In considering

traceability, we concluded that the Attorney did not enforce the statute because it

“envision[ed] no role for the Attorney General.” Id. at 1299. And in reviewing

redressability, we reasoned that because the “Attorney General played no

enforcement role whatsoever” with respect to the minimum wage law, a judgment

against the Attorney General would not “directly redress” the plaintiffs’ injury. Id.

at 1301-02 (internal quotation marks omitted).


                                          83
              Case: 19-14552      Date Filed: 04/29/2020   Page: 84 of 95



      The majority opinion argues that our reasoning in Lewis shows that the

Secretary of State does not enforce the ballot-order statute. But this case is not

Lewis because here the Secretary of State plays a substantial role in the statutory

scheme at issue. Lewis does not help the majority in going further; once we

concluded that the Alabama Attorney General had no role in enforcing the statute,

we did not address the type of enforcement role a state official must have to satisfy

traceability or redressability.

      The majority opinion seeks to fill this silence by making new rules about the

role a state official must have with respect to a challenged statute to establish

traceability and redressability. But neither Supreme Court nor this Circuit’s

precedent imposes such a heavy burden on plaintiffs challenging state laws. I note

further that when confronted with cases in which defendant state officials carried

out similar responsibilities with respect to challenged laws, our sister circuits have

concluded that the officials were enforcing the law sufficiently to confer standing.

See OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017); Calzone v.

Hawley, 866 F.3d 866 (8th Cir. 2017).

      In a case strikingly similar to this one, the Fifth Circuit considered whether

the plaintiff established traceability and redressability for standing purposes in a

lawsuit against Texas’s Secretary of State. The court resolved both issues by

concluding that the Secretary had a sufficient “enforcement connection with” a


                                           84
                Case: 19-14552        Date Filed: 04/29/2020       Page: 85 of 95



challenged state statute regarding the administration of elections. 9 See OCA-

Greater Houston, 867 F.3d at 613-14 (internal quotation marks omitted). When a

citizen with a limited ability to communicate in English sought to have her son

serve as an interpreter for her while she voted, local officials refused, citing a

Texas statute allowing an interpreter to assist a voter only if the interpreter was

registered to vote in the voter’s county of residence. Id. at 607-09. In a lawsuit

against the Secretary of State challenging the Texas statute on federal preemption

grounds, id. at 609, the Secretary argued that the voter’s injury was neither fairly

traceable to him nor redressable in a lawsuit against him and instead was the result

of actions by county officials who applied the statute to prohibit her son from

serving as an interpreter. Id. at 612-13. The Fifth Circuit rejected his argument.

       To determine whether the plaintiff’s injury was fairly traceable to the

Secretary and redressable in litigation against the Secretary, the court considered

whether under Texas law the Secretary had a role in enforcing the challenged

statute. See id. at 613-14. The court explained that a state official had “no

enforcement connection with the challenged statute” when he had no “duty or

ability to do anything” with respect to the challenged law. Id. (emphasis omitted)


       9
          In an amicus brief filed in this case, Texas’s Attorney General emphasized the
similarities in how Florida and Texas have chosen to administer elections. In both states local
officials, who operate outside the Department of State and may not be removed from office by
the Secretary of State, prepare ballots, while the Secretary of State is tasked with obtaining and
maintaining uniformity in the application of the state’s election laws.

                                                85
              Case: 19-14552     Date Filed: 04/29/2020     Page: 86 of 95



(internal quotation marks omitted). Because by law the Secretary of State was the

“chief election officer of the state” and was “instructed by statute to obtain and

maintain uniformity in the application, operation, and interpretation” of Texas’s

election code, the court concluded, he had a sufficient “enforcement connection

with the challenged statute” in the election code to establish traceability and

redressability. Id. at 613-14 (internal quotation marks omitted).

      Florida’s Secretary of State enjoys the same powers and responsibilities as

the Texas Secretary. At the risk of beating a dead horse, I reiterate that she serves

as Florida’s “chief election officer,” Fla. Stat. § 97.012; is instructed by statute to

“obtain and maintain uniformity in the interpretation and implementation” of

Florida’s Election Code, id. § 97.012(1); and is empowered by statute to

promulgate rules to implement the statute in questions, id. § 101.151(9). The

majority opinion’s holding that she lacks a sufficient enforcement connection with

the ballot-order statute to satisfy traceability and redressability is directly contrary

to the Fifth Circuit’s holding in OCA-Greater Houston.

      The majority opinion’s determination that the Secretary of State does not

enforce the ballot-order statute also is in tension with a decision from the Eighth

Circuit, albeit one outside of the election context. The Eighth Circuit held that for

the purpose of standing a state official played a sufficient role in enforcing a

challenged statute when state law authorized her to promulgate rules and


                                           86
                Case: 19-14552       Date Filed: 04/29/2020        Page: 87 of 95



regulations to implement the statute. See Calzone, 866 F.3d at 870. In Calzone, a

truck driver sued, among others, the superintendent of Missouri’s state highway

patrol after the driver was cited for refusing to permit a state highway patrol officer

to inspect his vehicle under a Missouri law that authorized officers to stop any

commercial vehicle to police its compliance with size and weight restrictions. Id.

at 869. The driver challenged the state statute as unconstitutional. Id.

       On appeal, the Eighth Circuit held that the driver had standing to sue the

superintendent. Id. at 870. Although the superintendent was not involved in the

stop or citation, the court held that the driver’s injuries were traceable to her and

redressable in a lawsuit against her because the driver was stopped under the state

statute that authorized patrol officers to stop commercial vehicles, and the

superintendent had adopted rules and regulations to implement the statute. Id.

(citing Mo. Rev. Stat. § 304.230.1). The court accepted that the superintendent’s

adoption of rules and regulations led the officer to “implement the statute by

conducting vehicle inspections,” which caused the driver’s injury. The driver’s

injuries thus were traceable to her and redressable against her.10 Id. Under


       10
           The Eighth Circuit drew the conclusion that the superintendent’s promulgation of rules
and regulations led the highway patrol officer to conduct the stop, even though another provision
of the state statute separately authorized the officers to conduct suspicionless stops, meaning that
the officer could have conducted the stop regardless of any rules or regulations the
superintendent adopted. See Calzone, 866 F.3d at 870-71 (citing Mo. Rev. Stat. § 340.230.2).
Despite the highway patrol officers’ independent statutory authorization to perform suspicionless
stops, the court concluded that the driver’s injury bore a sufficient causal connection to the
superintendent’s actions to be traceable to and redressable against her. See id. at 870.
                                                87
              Case: 19-14552     Date Filed: 04/29/2020    Page: 88 of 95



Calzone’s reasoning, the fact that Florida law authorizes the Secretary of State to

promulgate rules and regulations to implement the ballot-order statute is sufficient

to establish that she enforces the law.

      The majority opinion creates a circuit split on the connection a state official

must have with a challenged state statute for a plaintiff to satisfy traceability and

redressability. Although “intercircuit splits on points of law are not all bad,” we

should have good reasons for creating one. Pub. Health Tr. of Dade Cty. v. Lake

Aircraft, Inc., 992 F.2d 291, 295 n.4 (11th Cir. 1993) (“[W]e do not create

intercircuit splits lightly.”). I remain unconvinced that there are good reasons here.

      The majority opinion raises an additional argument regarding redressability:

that an injunction directed to the Secretary of State would not redress the plaintiffs’

injuries because the relief would not alter the conduct of the county election

supervisors who print the ballots. According to the majority opinion, there is

nothing to suggest that any relief directed to the Secretary would change how

county election supervisors prepare their ballots. I disagree. If the district court

directed the Secretary of State to cease providing ballot forms that list candidates

from the governor’s party first for every office, it is likely that county election

supervisors would follow the Secretary’s official guidance under the authority

granted her by state law. True, I cannot definitely say that when faced with a

conflict between the Secretary of State’s directions and the statute, the county


                                           88
                Case: 19-14552        Date Filed: 04/29/2020       Page: 89 of 95



election supervisors would not reverse their customary course, stop relying on

form ballots or lists from the Secretary, ignore the Department of State’s rules and

directives, and follow the statute instead. Maybe in practice some would. But that

does not make redress from the court’s order “speculative” as a legal matter.11

       In reaching the opposite conclusion, the majority opinion splits from the

Fourth Circuit, which—when faced with analogous facts—found a sufficient

likelihood that local officials would follow the state official’s instructions,

regardless of the statute. Bostic v. Schaefer, 760 F.3d 352, 370-71 (4th Cir. 2014).

In Bostic, two same-sex couples brought a constitutional challenge to Virginia’s

state statutes and state constitutional amendment that prohibited same-sex

marriage. Id. at 367-68. The couples sued two defendants: the clerk of a circuit

court, who had denied one of the couples a marriage license, and the state registrar

for vital records, who was responsible for developing a marriage license

application form and distributing it to circuit court clerks throughout Virginia. Id.

at 369, 371.



       11
           To bolster its opinion, the majority opinion cites to the trial testimony of a single
former county election supervisor that he applied the ballot statute because it is the law. The
former election supervisor gave this testimony while recounting that voters occasionally asked
him why Republican candidates appeared at the top of their ballots. He would respond to the
voter that the order was set by the statute and he was applying the statute. No testimony at trial
addressed what this or any other county election supervisor would do if the ballot order from the
Secretary of State did not follow the statute. Regardless, such testimony is irrelevant to the legal
question of whether state law gives the Secretary enforcement authority over county election
supervisors sufficient to meet the standards for traceability and redressability.

                                                 89
               Case: 19-14552       Date Filed: 04/29/2020       Page: 90 of 95



       On appeal, the Fourth Circuit held that the couples had standing to sue the

state registrar for vital records because the registrar’s “promulgation of a marriage

license application form that does not allow same-sex couples to obtain marriage

licenses” resulted in the couples being denied marriage licenses. 12 Id. at 371-72.

The Fourth Circuit determined that the registrar was “enforc[ing]” Virginia’s

marriage laws by developing and circulating license forms that did not allow same-

sex couples to obtain marriage licenses. Id. at 372. The court explained that the

registrar’s actions “resulted in” local officials denying marriage license requests

from same-sex couples, id.—despite the fact that if the registrar had distributed

forms that permitted same sex-couples to apply for marriage licenses, Virginia law

still would have prohibited local officials from issuing marriage licenses to same-

sex couples, see id. at 367-68 (cataloguing Virginia laws prohibiting same-sex

marriage).

       Applying the majority opinion’s logic, even if a federal court ordered the

Virginia registrar to cease issuing marriage application forms that barred same sex

marriage, a local clerk who issued marriage licenses could have refused to issue a

same-sex couple a marriage license on the ground that Virginia law continued to


       12
          The Fourth Circuit also concluded that the plaintiffs had standing to sue the clerk who
had denied one of the couples a marriage license. But the court made clear that the inclusion of
the clerk as a defendant did not establish that the couples had standing to sue the registrar,
because the standing requirements had to be satisfied as “to each defendant.” Bostic, 760 F.3d at
370-71.

                                               90
              Case: 19-14552      Date Filed: 04/29/2020    Page: 91 of 95



bar same-sex marriages. See id. at 368. But the Fourth Circuit did not see it that

way. To state the obvious, the Secretary of State plays a similar role in issuing

sample ballots and lists of candidates as the Virginia registrar did in issuing

marriage license forms.

      To wrap up, there are strong reasons to doubt the majority opinion’s

interpretation of Florida law and resulting conclusions about the role the Secretary

of State plays in implementing Florida’s ballot-order statute. If the majority

opinion is wrong about Florida law—meaning that in fulfilling her duties the

Secretary of State enforces the ballot-order statute—then in my view she has a

sufficient connection to the statutory scheme to satisfy traceability or

redressability. The majority opinion’s argument that a state official who performs

these duties does not “enforce” the law lacks any support in our precedent and

conflicts with decisions from several other circuits.

                                           II.

      Because it is far from clear that Florida law limits the Secretary of State’s

authority in the way the majority outlines, I believe that principles of judicial

restraint direct us to abstain from issuing alternative holdings on redressability or

traceability and to decide this case solely on the basis that the plaintiffs failed to

prove an injury in fact. The “cardinal principle of judicial restraint” is “if it is not

necessary to decide more, it is necessary not to decide more.” PDK Labs. Inc. v.


                                           91
              Case: 19-14552      Date Filed: 04/29/2020     Page: 92 of 95



Drug Enf’t Admin., 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J., concurring).

Of course, we do not always adhere to this prudential principle. At times

principles of judicial economy or other considerations may guide us to resolve an

appeal by giving multiple, alternative holdings. See Evans v. Ga. Reg’l Hosp.,

850 F.3d 1248, 1255-56 (11th Cir. 2017); see also Karsten v. Kaiser Found.

Health Plan of Mid-Atl. States, Inc., 36 F.3d 8, 11 (4th Cir. 1994).

       But just because we may offer alternative holdings does not mean that we

should. The Supreme Court has cautioned that when a court can “readily” dispose

of a case on one threshold ground, it should refrain from offering alternative

holdings resting on other threshold grounds that are “difficult to determine.”

Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 436 (2007).

Putting its advice into practice, in Lujan, a majority of the Court declined to

resolve the issue of standing on different grounds through alternative holdings. In

Lujan, Justice Scalia authored an opinion that concluded in Part III-A that the

plaintiffs failed to establish an injury fact and in Part III-B that the plaintiffs failed

to establish redressability. 504 U.S. at 561-71. Although Justice Scalia delivered

the opinion of the Court in Part III-A, Part III-B was a plurality opinion in which

only three justices joined. See id. at 556. In a separate concurrence, Justice

Kennedy, joined by Justice Souter, explained that he joined Part III-A but not Part

III-B of Justice Scalia’s opinion because “[i]n light of the conclusion that


                                            92
               Case: 19-14552        Date Filed: 04/29/2020       Page: 93 of 95



respondents have not demonstrated a concrete injury here sufficient to support

standing,” there was no need to reach redressability. Id. at 579-80 (Kennedy, J.,

concurring in part and concurring in the judgment). I would follow the Justices’

lead in Lujan and resolve this case on only one standing ground.

       This principle applies with even greater force when the alternative holding

rests on difficult questions of state law. State courts are “the ultimate expositors of

state law,” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975), and so “it is axiomatic

that [a state’s supreme court] is the best one to decide issues” of that state’s law.13

Blue Cross & Blue Shield of Ala., Inc. v. Nielsen, 116 F.3d 1406, 1413 (11th Cir.

1997). When we decide questions of state law, unique federalism concerns arise.

We risk creating “needless friction with state policies,” trampling on the “rightful

independence of the state governments,” and upsetting “harmonious relation[s]

between state and federal authority.” Quackenbush v. Allstate Ins. Co., 517 U.S.

706, 717-18 (1996) (internal quotation marks omitted); see Knick v. Township of

Scott, 139 S. Ct. 2162, 2188 (2019) (Kagan., J, dissenting) (discussing the Supreme

Court’s long-held understanding that “federal courts should refrain whenever

possible from deciding novel or difficult state-law questions”). We therefore have


       13
          We have characterized our decisions interpreting state law as written “in faint and
disappearing ink.” LeFrere v. Quezada, 582 F.3d 1260, 1262 (11th Cir. 2009) (internal
quotation marks omitted). “[O]nce the state supreme court speaks[,] the effect of anything we
have written vanishes like the proverbial bat in daylight, only faster.” Id. (internal quotation
marks omitted).

                                                93
              Case: 19-14552     Date Filed: 04/29/2020    Page: 94 of 95



recognized that principles of “[f]ederalism and comity” require us to “defer[] to

state courts on ultrasensitive state law matters.” Nielsen, 116 F.3d at 1413.

      Federalism concerns that counsel us to abstain from deciding such state law

issues are even more compelling when the state law issue “sound[s] to the heart of

a state’s self-government.” Id. After all, it is “[t]hrough the structure of its

government, and the character of those who exercise government authority, [that] a

State defines itself as a sovereign.” Gregory v. Ashcroft, 501 U.S. 452, 460 (1991).

When a federal court decides novel and difficult state law questions about how the

state government is organized, the federal court may fail to afford due respect to

the state’s sovereignty.

      I recognize that we retain broad discretion to decide whether to resolve a

case through alternative holdings. And whether we choose to exercise our

discretion in a particular case depends, of course, on the circumstances. Given the

circumstances here, I view this case as a textbook example of when principles of

judicial restraint caution us against making alternative holdings.

      In this case, there are three potential threshold grounds on which we can

resolve this appeal. One of the grounds—that the plaintiffs failed to establish an

injury in fact—turns on a relatively straightforward question of federal law: Did

the plaintiffs present evidence that any plaintiff suffered an injury in fact sufficient

to establish standing under Supreme Court and Eleventh Circuit precedent? In


                                           94
              Case: 19-14552     Date Filed: 04/29/2020    Page: 95 of 95



contrast, the majority opinion’s alternative holdings that the plaintiffs failed to

prove their injuries were traceable to the Secretary of State and redressable in a

lawsuit against her require us to sort out the complex interplay of state statutes and

delve into the division of authority among state and local officials, issues that go to

the very structure of state government. And in addressing these issues, the

majority opinion lays out a theory delineating the authority of a high-ranking state

official that the official never advanced in this case.

      Here, I believe that the appropriate course is to abstain from alternative

holdings on traceability and redressability. By deciding novel questions of state

law about the structure and organization of Florida’s state government, I fear that

the majority opinion fails to demonstrate proper respect for state sovereignty and

risks creating needless friction with state authority. See Gregory, 501 U.S. at 460.

On top of that, the majority opinion applies new standards for traceability and

redressability that impose heavier burdens than Supreme Court and Circuit

precedent requires, all while creating a circuit split. I respectfully dissent from Part

III-B of the majority opinion.




                                           95